 

Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of June 26, 2015, is by and between GAMING
PARTNERS INTERNATIONAL CORPORATION, a Nevada corporation (the “Borrower”), and
NEVADA STATE BANK, a Nevada state banking corporation (the “Lender”).

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1           Defined Terms.  As used in this Agreement the following
terms shall have the following respective meanings (and such meanings shall
apply equally to both the singular and plural form of the terms defined, as the
context requires):

 

“Affiliate”:  When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, 10% or more of any class of voting Equity Interests of
the Person referred to, (c) each Person, 10% or more of the voting Equity
Interests of which is beneficially owned or held, directly or indirectly, by the
Person referred to, and (d) each of such Person’s officers, directors, joint
venturers and partners.  The term control (including the terms “controlled by”
and “under common control with”) means the possession, directly, of the power to
direct or cause the direction of the management and policies of the Person in
question.

 

“Agreement”:  This Credit Agreement, as it may be amended, restated,
supplemented and/or modified and in effect from time to time.

 

“Anti-Corruption Laws”:  All laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries, if any, from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin”:  2.25%.

 

“Availability”:  As of any date of determination, (i) the Revolving Commitment
Amount minus (ii) the aggregate unpaid principal balance of Revolving Loans
outstanding on such date.

 

“Board”:  The Board of Governors of the Federal Reserve System or any successor
thereto.

 

“Borrower”:  As defined in the opening paragraph hereof.

 

“Borrowing Request”:  A Borrowing Request in the form of Exhibit A.

 

“Business Day”:  Any day (other than a Saturday, Sunday or legal holiday in the
State of Nevada) on which banks are permitted to be open in Las Vegas, Nevada.

 

 

 

 

“Capital Expenditures”:  For any period of determination and any Person, the sum
of all amounts that would, in accordance with GAAP, be included as additions to
property, plant and equipment on a consolidated statement of cash flows of such
Person during such period, in respect of (a) the acquisition, construction,
improvement, replacement or betterment of land, buildings, machinery, equipment
or of any other fixed assets or leaseholds, (b) to the extent related to and not
included in (a) above, materials, contract labor (excluding expenditures
properly chargeable to repairs or maintenance in accordance with GAAP), and (c)
other capital expenditures and other uses recorded as capital expenditures or
similar terms having substantially the same effect.

 

“Capitalized Lease”:  A lease of (or other agreement conveying the right to use)
real or personal property with respect to which at least a portion of the rent
or other amounts thereon constitutes Capitalized Lease Obligations.

 

“Capitalized Lease Obligations”:  As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP, and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 

“Cash Equivalents”:  Without duplication, (i) short-term obligations of, or
fully guaranteed by, the United States of America, (ii) commercial paper rated
A-1 or better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest, (v) shares of money market mutual funds that
are rated at least “AAAm” or “AAA-G” by S&P or “P-1” or better by Moody’s and
(vi) any of the foregoing with Lender or Lender’s parent company.

 

“Cash Management Obligations”:  The liabilities, indebtedness and obligations,
if any, with respect to any Cash Management Services.  

 

“Cash Management Services”:  Any banking services provided to the Borrower or
any Subsidiary by the Lender or by any Affiliate of the Lender, including
without limitation (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) stored value cards, (f) automated
clearing house or wire transfer services, and (g) treasury management,
including, without limitation, collections, depository and disbursement
services.

 

“Change in Law”:  Any of (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by the Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority that is applicable to the Borrower or is of general
applicability and that is made or issued after the date of this
Agreement.  Notwithstanding the foregoing for purposes of this definition, all
requests, rules, guidelines or directives in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted or issued and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a Change in Law regardless of the
date adopted, issued, promulgated or implemented.  

 

- 2 -

 

 

“Change of Control”:  The occurrence, after the Closing Date and without the
prior written consent of the Lender, of: (i) the acquisition by an Person, or
two or more Persons acting in concert, of beneficial ownership (with the meaning
of Rule 13d-3 of the U.S. Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 10% or more of the outstanding shares of
voting stock of the Borrower on a fully diluted basis; (ii) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (x) nominated by the board of directors of
the Borrower nor (y) appointed by directors so nominated; (iii) Holding Wilson,
SA shall cease to directly or indirectly own, free and clear of all Liens or
other encumbrances, more than 50% of the outstanding shares of voting stock of
the Borrower on a fully diluted basis; or (iv) except following a transaction
permitted by Section 6.1 or 6.2, the Borrower ceasing to own and control,
directly or indirectly through one or more other Subsidiaries, 100% of the
Equity Interests or 100% of the voting power of each Subsidiary (in each case
other than de minimis Equity Interests or voting power required by local law of
any foreign Subsidiary to be held by local officers and Equity Interests or
voting power of a Subsidiary owned or held by employees by virtue of a stock
option, restricted share, or other employee stock plan so long as such Equity
Interests or voting power does not exceed 10% with respect to the Subsidiary)
entitled to vote in the election of the board of directors (or other similar
body) of such Subsidiary.

 

“Closing Date”:  June 26, 2015.

 

“Code”:  The Internal Revenue Code of 1986, as amended, reformed or otherwise
modified from time to time.

 

“Commitments”:  The Revolving Commitment and the Term Loan Commitment.

 

“Commodity Exchange Act”:  The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Constituent Documents”:  With respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, bylaws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of Equity
Interests of such Person or voting rights among such Person’s owners.

 

- 3 -

 

 

“Contingent Obligation”:  With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities, Equity Interests or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness,
(c) to maintain working capital, equity capital or other financial statement
condition of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or otherwise to protect the owner thereof against loss in respect
thereof, or (d) entered into for the purpose of assuring in any manner the owner
of such Indebtedness of the payment of such Indebtedness or to protect the owner
against loss in respect thereof; provided, that the term “Contingent Obligation”
shall not include endorsements for collection or deposit, in each case in the
ordinary course of business.

 

“Control Agreement”:  A control agreement for deposit accounts, sweep accounts,
securities accounts or other investment accounts, granting to the Lender control
over such accounts in each case in form and substance reasonably satisfactory to
the Lender.  

 

“Deed of Trust”:  Collectively, those certain Mortgages or Deeds of Trust,
Assignments of Leases and Rents, Security Agreements, and Financing Statements
in respect of the Real Property dated as of the Closing Date and executed by the
Loan Party owning such Real Property in favor of the Lender, as each may from
time to time be supplemented, modified, amended, extended or replaced, and any
other deed of trust or mortgage that may from time to time be executed in favor
of the Lender securing the Obligations.

 

“Deed of Trust Documents”:  Collectively, (a) the Deed of Trust, (b) any and all
other documents or instruments executed and delivered by the owners of the Real
Property to the Lender in connection with the Deed of Trust and (d) any and all
documents or instruments amending, supplementing, restating, replacing, relating
to or otherwise modifying any of the foregoing documents.

 

“Default”:  Any event that, with the giving of notice or lapse of time, or both,
would constitute an Event of Default.

 

“Domestic Loan Parties”:  The Borrower and the Guarantors, other than GPI Asia.

 

“Domestic Subsidiary”:  Any Subsidiary incorporated or organized under the laws
of the United States of America, any State thereof or the District of Columbia.

 

“EBITDA”:  For any period of determination, the consolidated net income of the
Borrower and its Subsidiaries before deductions for income taxes, Interest
Expense, depreciation and amortization, calculated excluding non-recurring gains
and losses, in each case calculated for said period without duplication and in
accordance with GAAP.  

 

“Environmental Indemnity Agreement”:  The Environmental and ADA Indemnification
Agreement dated as of the Closing Date between the Loan Parties and the Lender.

 

“Equity Interests”:  All shares, interests, participation or other equivalents,
however designated, of or in a corporation or limited liability company, whether
or not voting, including but not limited to common stock, member interests,
warrants, preferred stock, convertible debentures, and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
or all of the foregoing.

 

- 4 -

 

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate”:  Any trade or business (whether or not incorporated) that is
a member of a group of which the Borrower is a member and that is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event”:  Any of (a) any Reportable Event; (b) the existence with respect
to any Plan of an “accumulated funding deficiency” (as defined in § 412 of the
Code or § 302 of ERISA), whether or not waived; (c) the filing pursuant to §
412(d) of the Code or § 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any of
its ERISA Affiliates of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Event of Default”:  Any event described in Section 7.1.

 

“Excluded Swap Obligation”:  With respect to any Guarantor, any Swap Obligation
if, and only to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest becomes illegal.

 

“Excluded Taxes”:  Any (a) Taxes imposed on or measured in whole or in part by
revenue, net income, capital, or net worth of the Lender and franchise or other
Taxes imposed in lieu thereof by any jurisdiction in which the Lender is
organized or incorporated, maintains its principal office, or is doing business,
and (b) any branch profits Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction in which the Lender is located.  

 

- 5 -

 

 

“Federal Funds Rate”:  For any day, the interest rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender on such
day on such transactions as determined by the Lender.

 

“Financials”: As defined in Section 4.5.

 

“Fixed Charge Coverage Ratio”:  As of the day of each fiscal quarter for the 12
consecutive fiscal months ending on such date, subject to the following
provisions of this definition, the ratio of the following, in each case
calculated without duplication and on a consolidated basis for the Borrower and
its Subsidiaries in accordance with GAAP:

 

(a)trailing twelve month EBITDA, minus the sum of (i) Maintenance Capital
Expenditures paid in cash (net of any amounts financed or funded with capital
contributions to the extent such capital contributions are included in EBITDA)
during the trailing twelve month period and (ii) Restricted Payments paid during
the trailing twelve month period plus rent paid in cash during the trailing
twelve month period,

 

to

 

(b)the sum, without duplication, of Interest Expense paid in cash during the
trailing twelve month period, plus the aggregate amount of all scheduled
principal payments made during the trailing twelve month period with respect to
Total Liabilities, including the principal portion of scheduled payments made
with respect to Capitalized Lease Obligations, but excluding  any principal
payments made pursuant to Section 2.6(a) minus expenses paid in respect of
leases.  The foregoing computed sum is herein referred to as “Fixed Charges.”

 

“GAAP”:  Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of any date of determination.

 

“Gaming Authority” means collectively, the Nevada Gaming Control Board, the
Nevada Gaming Commission, the Missouri Gaming Commission, the Mississippi Gaming
Commission and any other Governmental Authority that holds regulatory, licensing
or permitting authority over gaming distribution or manufacturing activities
conducted by the Borrower or any Subsidiary within its jurisdiction.

 

- 6 -

 

 

“Gaming Laws” means all laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permitting authority over gaming distribution or
manufacturing activities conducted by Borrower or any Subsidiary within its
jurisdiction.

 

“Governmental Authority”:  Collectively, (a) any international, foreign,
federal, state, county or municipal government, or political subdivision
thereof, (b) any governmental or quasi-governmental agency, authority, board,
bureau, commission, department, instrumentality or public body, including any
Gaming Authority, (c) any court or administrative tribunal, or (d) any
arbitration tribunal or other nongovernmental authority to whose jurisdiction a
Person has consented.

 

“GPI Asia” means Gaming Partners International Asia Limited.

 

“Guarantor”:  Each direct and indirect Domestic Subsidiary of the Borrower and
GPI Asia.

 

“Guaranty”:  The guaranty dated of the Closing Date and executed by the
Guarantors in favor of the Lender, as from time to time supplemented, modified,
amended, extended or replaced.

 

“Immediately Available Funds”:  Funds with good value on the day and in the city
in which payment is received.

 

“Indebtedness”:  With respect to any Person at the time of any determination,
without duplication:  (a) all obligations of such Person for borrowed money
(including non-recourse obligations), (b) all obligations of such Person
evidenced by debentures, notes or other similar instruments, (c) all obligations
of such Person upon which interest charges are customarily paid or accrued, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as installment purchases of property or the
deferred purchase price of property or services in respect of which such Person
is liable, contingently or otherwise, as obligor or otherwise (including all
earn-out or like obligations), (f) all obligations of others secured by any Lien
on property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Capitalized Lease Obligations of such
Person, (h) all net obligations of such Person in respect of interest rate swap
agreements, cap or collar agreements, interest rate futures or option contracts,
currency swap agreements, currency futures or option agreements and other
similar contracts (i) all obligations of such Person, actual or contingent, as
an account party in respect of letters of credit or bankers’ acceptances, (j)
all obligations of any partnership or joint venture as to which such Person is
or may become personally liable and (k) all mandatory redemption, repurchase,
put option or dividend obligations of such Person under any Equity Interests
issued by such Person, and (l) all Contingent Obligations of such Person.  

 

“Indemnitee”:  As defined in Section 8.12.

 

“Interest Expense”:  For any period of determination and any Person, the
aggregate consolidated amount, without duplication, of interest paid, accrued or
scheduled to be paid in respect of any Indebtedness of such Person, including
(a) all but the principal component of payments in respect of conditional sale
contracts, Capitalized Leases and other title retention agreements,
(b) commissions, discounts and other fees and charges with respect to letters of
credit and bankers’ acceptance financings and (c) net costs under interest rate
protection agreements, in each case determined in accordance with GAAP.

 

- 7 -

 

 

“Interest Period”:  A period of one month, during which the entire outstanding
principal balance of the Loans bears interest determined in relation to the
LIBOR Rate, with the understanding that (i) the initial Interest Period shall
commence on the date of the initial Loans and shall be in effect until the last
day of the calendar month of the initial Loans, (ii) each successive Interest
Period shall commence automatically, and without notice to or consent from the
Borrower, on the first day of the calendar month following the date on which the
immediately preceding Interest Period matures, and (iii) if, on the first day of
the last Interest Period applicable hereto the remaining term of the Loans
having the latest final scheduled maturity date is less than one month, such
Interest Period shall be in effect only until the scheduled maturity date
hereof.  

 

“Investment”:  The acquisition, purchase, making or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary trade terms), any acquisitions of real or
personal property (other than real and personal property acquired to be utilized
in the business operations of Borrower or a Subsidiary in the ordinary course of
its business) and any purchase or commitment or option to purchase Equity
Interests, securities or other debt of or any interest in another Person or any
integral part of any business or the assets comprising such business or part
thereof and the formation of, or entry into, any partnership as a limited or
general partner or the entry into any joint venture.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment, less
all cash returns, cash dividends, and cash distributions (or the fair market
value of any non-cash returns, dividends, and distributions) received by such
Person, less all liabilities expressly assumed by another Person in connection
with the sale of such Investment, and all loans and advances shall be taken at
the principal amount thereof then remaining unpaid.

 

“Las Vegas Real Property”:  That certain real property owned by Gaming Partners
International USA, Inc. and located at 1700 Industrial Rd, Las Vegas, Nevada
(APN #162-04-609-009, #162-04-704-001 and #162-04-609-001).

 

“Lender”:  As defined in the opening paragraph hereof.

 

“Leverage Ratio”:  As of the last day of any fiscal quarter for the 12
consecutive fiscal months ending on such date, the ratio of Total Funded Debt to
EBITDA for the four fiscal quarters ending on such date, in each case calculated
for the Borrower and its Subsidiaries in accordance with GAAP.

 

- 8 -

 

 

“LIBOR Rate”:  As of any date of determination and for each Interest Period
relevant to the Loans, the greater of (a) zero percent (0.0%) and (b) the rate
per annum reported at 11 a.m. on the Business Day that is two Business Days
prior to the first day of such Interest Period on Reuters Screen LIBOR01 Page
(or any successor or substitute page on such screen) as the London Interbank
Offered Rate for United States dollar deposits for a period equal to the
Interest Period, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate rounded up to the
nearest one-sixteenth percent (or, if such page shall cease to be publicly
available or, if the information on such page, in the Lender’s reasonable
judgment, ceases to accurately reflect such London Interbank Offered Rate, such
rate as reported by any publicly available recognized source of similar market
data selected by the Lender that, in the Lender’s reasonable judgment,
accurately reflects such London Interbank Offered Rate).

 

“Lien”:  With respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including the interest of each lessor under any Capitalized Lease), in,
of or on any assets or properties of such Person, now owned or hereafter
acquired, whether arising by agreement or operation of law.

 

“Loan”:  A Revolving Loan or a Term Loan.

 

“Loan Documents”:  This Agreement, the Notes, the Security Agreement, the Deed
of Trust Documents, the Guaranty and any other document or instrument given by
any Person in favor of the Lender to secure or guaranty all or any portion of
the Obligations, in each case as such document or instrument may from time to
time be supplemented, modified, amended, extended or replaced.

 

“Loan Parties”:  The Borrower and the Guarantors.

 

“Maintenance Capital Expenditures”:  Capital Expenditures for the maintenance,
repair or refurbishment of the Real Property but excluding any Capital
Expenditures that adds to or further improves the Real Property.

 

“Material Adverse Occurrence”:  Any occurrence of whatsoever nature (including
any adverse determination in any litigation, arbitration, or governmental
investigation or proceeding) that could reasonably be expected to materially and
adversely affect (a) the financial condition or operations of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party, or any writing
executed pursuant thereto, or (c) the validity, collectability or enforceability
of any of the Loan Documents or the rights or remedies of the Lender under the
Loan Documents; provided that the sale of the Las Vegas Property pursuant to
Section 6.2(c) shall not constitute a Material Adverse Occurrence.

 

“Multiemployer Plan”:  A multiemployer plan, as such term is defined in Section
4001(a)(3) of ERISA, that is maintained (on the Closing Date, within the five
years preceding the Closing Date, or at any time after the Closing Date) for
employees of the Borrower or any ERISA Affiliate.

 

“Note”:  The Term Note or the Revolving Note.

 

- 9 -

 

 

“Obligations”:  All unpaid principal of and accrued and unpaid interest on the
Loans, all Cash Management Obligations, all Rate Protection Obligations, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of any Loan Party to the Lender or any indemnified party arising
under the Loan Documents, in all cases whether now existing or hereafter arising
or incurred, whether it is direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or sole, joint,
several or joint and several, and together with all renewals, modifications,
extensions, increases, substitutions or replacements of any such obligations or
liabilities; provided that “Obligations” shall exclude all Excluded Swap
Obligations.

 

“OFAC”:  The U.S. Department of the Treasury’s Office of Foreign Assets Control,
and any successor thereto.

 

“PATRIOT Act”:  The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001, codified as 31 U.S.C. Section 5318)), as amended from time
to time, and any successor statute.

 

“PBGC”:  The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

 

“Permitted Acquisition”:  As defined in Section 6.11(e).

 

“Permitted Liens”:  Liens permitted by Section 6.13.

 

“Person”:  Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

“Plan”:  Each employee benefit plan (whether in existence on the Closing Date or
thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of the Borrower
or of any ERISA Affiliate.

 

“Prepayment Event”:  Each of the following:

 

(a)          any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, including the Real Property, other than dispositions described in
clauses (a), (b) and (d) of Section 6.2;

 

(b)          any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary, but only to the extent that the net
proceeds therefrom have not been applied, or committed pursuant to an agreement
(including any purchase orders) to be applied, to repair, restore or replace
such property or asset within 180 days after such event;

 

(c)          any Subsidiary of Borrower ceases to be a direct or indirect
wholly-owned Subsidiary of Borrower (excepting those circumstances as are
described as exceptions to the 100% provisions in the definition of “Change of
Control” clause (iv); or

 

- 10 -

 

 

(d)          the incurrence by the Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.12.

 

“Prohibited Transaction”:  The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.

 

“Rate Protection Agreement”:  Any Swap Contract pursuant to which the Borrower
hedges interest rate risk, entered into by the Borrower with a Rate Protection
Provider.

 

“Rate Protection Obligations”:  The liabilities, indebtedness and obligations of
any  Borrower, if any, to any Rate Protection Provider under a Rate Protection
Agreement.

 

“Rate Protection Provider”:  The Lender, or any Affiliate of the Lender, that is
the counterparty of the Borrower under any Rate Protection Agreement.

 

“Real Property”:  Collectively, (a) the Las Vegas Real Property and (b) the real
property located at 2925 N. & Hwy, Blue Springs, Missouri (APN #36-320-20-01).

 

“Reportable Event”:  A reportable event as defined in Section 4043 of ERISA and
the regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code.  A Reportable Event shall also include an event
under Section 4062(e) of ERISA and an event requiring notice to the PBGC under
Section 4010 of ERISA, excluding any such event as to which the PBGC has waived
the notice required under Section 4010 of ERISA.

 

“Restricted Payment”:  Any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Borrower or any Subsidiary thereof.

 

“Revolving Commitment”:  With respect to the Lender, the agreement of the Lender
to make Revolving Loans to the Borrower in an aggregate principal amount
outstanding at any time not to exceed the Revolving Commitment Amount upon the
terms and subject to the conditions and limitations of this Agreement.

 

“Revolving Commitment Amount”:  As of the Closing Date, $5,000,000 as the same
may be reduced from time to time pursuant to Section 2.7.

 

“Revolving Loan”:  As defined in Section 2.1(a).

 

“Revolving Loan Date”:  The date of the making of any Revolving Loan.

 

- 11 -

 

 

“Revolving Note”:  The promissory note of the Borrower in the form of Exhibit B,
evidencing the obligation of the Borrower to repay the Revolving Loans.

 

“Sanctioned Country”:  At any time, any country or territory which is itself the
subject or target of any comprehensive Sanctions.

 

“Sanctioned Person”:  At any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

 

“Sanctions”:  Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Security Agreement”:  Collectively, one or more pledge and security agreements
of the Domestic Loan Parties that grant a security interest to the Lender to
secure the Obligations, as amended, supplemented, extended, restated or
otherwise modified from time to time, each in form and substance acceptable to
the Lender.

 

“Security Documents”:  Collectively, the Security Agreement, the Deed of Trust
Documents, any Control Agreements and each other agreement, instrument and
document executed by any Loan Party to secure the Obligations, as amended,
supplemented, extended, restated, modified or replaced from time to time

 

“Security Documents Collateral”:  Collectively, all real and personal property
pledged, assigned, mortgaged or otherwise conveyed to the Lender pursuant to the
Security Documents as security for the Obligations.

 

“Subsidiary”:  As to any Person, any corporation, limited liability company or
other entity of which Equity Interests having ordinary voting power for the
election of a majority of the board of directors or other Persons performing
similar functions are owned by such Person either directly or through one or
more Subsidiaries.  Except as the context otherwise requires, the term
“Subsidiaries” in this Agreement refers to direct and indirect Subsidiaries of
the Borrower.

 

“Swap Contract”:  Any of (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

- 12 -

 

 

“Swap Counterparty”:  With respect to any swap with the Lender, any person or
entity that is or becomes a party to such swap.

 

“Swap Obligation”:  With respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between the
Lender and one or more Swap Counterparties.

 

“Taxes”:  Any and all present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all liabilities with respect thereto.

 

“Term Loan”:  As defined in Section 2.1(b).

 

“Term Loan Commitment”:  The agreement of the Lender to make a Term Loan to the
Borrower in the Term Loan Commitment Amount upon the terms and subject to the
conditions of this Agreement.

 

“Term Loan Commitment Amount”:  $10,000,000.

 

“Term Loan Maturity Date”:  The earlier of (a) the seventh anniversary of the
Closing Date and (b) the date on which the Commitments are terminated pursuant
to Section 7.2.

 

“Term Note”:  The promissory note of the Borrower in the form of Exhibit C,
evidencing the obligation of the Borrower to repay the Term Loan.

 

“Termination Date”:  The earliest of (a) the fifth anniversary of the Closing
Date, (b) the date on which the Revolving Commitments are terminated pursuant to
Section 7.2, and (c) the date on which the Revolving Commitments are terminated
pursuant to Section 2.7.

 

“Total Funded Debt”:  At the time of any determination, without duplication, (a)
all Indebtedness for borrowed money, (b) Capitalized Lease Obligations, (c)
notes payable and drafts accepted representing extensions of credit, (d) any
obligations owed for all or any part of the deferred purchase price of property
or services (excluding trade payables incurred in the ordinary course of
business and insurance premiums paid over time), (e) all Indebtedness secured by
any Lien on any property of the Borrower or Subsidiary even though the Borrower
or Subsidiary has not assumed or become liable for the payment of such
Indebtedness, provided that for purposes of this clause (e) the amount of such
Indebtedness shall be limited to the greater of (i) the amount of such
Indebtedness as to which there is recourse to the Borrower and (ii) the fair
market value of the property subject to the Liens, and (f) Contingent
Obligations.

 

- 13 -

 

 

“Total Liabilities”:  At the time of any determination, the amount, on a
consolidated basis, of all items of Indebtedness of any Person referred to that
would constitute “liabilities” for balance sheet purposes in accordance with
GAAP.

 

“Total Revenues”:  With respect to any period of determination, the consolidated
total revenues of the Borrower and its Subsidiaries for such period, as
determined in accordance with GAAP.

 

Section 1.2           Accounting Terms and Calculations.  Except as may be
expressly provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
on a consolidated basis for the Borrower and the Subsidiaries and in accordance
with GAAP.  To the extent any change in GAAP affects any computation or
determination required to be made pursuant to this Agreement, such computation
or determination shall be made as if such change in GAAP had not occurred unless
the Borrower and the Lender agree in writing on an adjustment to such
computation or determination to account for such change in GAAP.

 

Section 1.3           Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding.”

 

Section 1.4           Other Definitional Terms.  The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular
provision.  References to Sections, Exhibits, Schedules, and the like are to
this Agreement unless otherwise expressly provided.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The term “will” shall have the same mandatory meaning as the term
“shall.”  Unless the context otherwise clearly requires, “or” has the inclusive
meaning represented by the phrase “and/or.”  All covenants, terms, definitions
or other provisions incorporated by reference to other agreements are so
incorporated as if fully set forth herein, and such incorporation shall include
all necessary definitions and related provisions from such other agreements but
include only amendments thereto agreed to by the Lender, and shall survive any
termination of such other agreements until the Obligations are irrevocably paid
in full and the Commitments are terminated.  References to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, renewed, supplemented,
restated or otherwise modified from time to time.

 

Article II
TERMS OF THE CREDIT FACILITIES

 

Part A -- Terms of Lending

 

Section 2.1           Lending Commitments.  On the terms and subject to the
conditions hereof, the Lender agrees to make the following lending facilities
available to the Borrower:

 

(a)          Revolving Credit.  A revolving credit facility available as loans
(each, a “Revolving Loan” and, collectively, the “Revolving Loans”) to the
Borrower on a revolving basis at any time and from time to time from the Closing
Date to the Termination Date, during which period the Borrower may borrow, repay
and reborrow in accordance with the provisions hereof, provided, that no
Revolving Loan will be made in any amount that, after giving effect thereto,
would cause the aggregate unpaid principal balance of Revolving Loans
outstanding on such date to exceed the Revolving Commitment Amount.  

 

- 14 -

 

 

(b)          Term Loan.  A term loan facility available as a loan (the “Term
Loan”) from the Lender to the Borrower on a term loan basis on the Closing Date,
provided that the Term Loan will not be made in any amount if, after giving
effect thereto, the aggregate amount advanced upon the Term Loan would exceed
the Term Loan Commitment Amount.  

 

Section 2.2           Procedure for Loans.

 

(a)          Procedure for Revolving Loans.  Any request by the Borrower for
Revolving Loans hereunder shall be in writing pursuant to a Borrowing Request
and must be given so as to be received by the Lender not later than 12:00 p.m.
(Las Vegas, Nevada time) two Business Days prior to the requested Revolving Loan
Date.  Each request for Revolving Loans shall be irrevocable and shall be deemed
a representation by the Borrower that on the requested Revolving Loan Date and
after giving effect to the requested Revolving Loans the applicable conditions
specified in Article III have been and will be satisfied.  Each request for
Revolving Loans shall specify (i) the requested Revolving Loan Date and (ii) the
aggregate amount of Revolving Loans to be made on such date, which shall be in a
minimum amount of $100,000.  Unless the Lender determines that any applicable
condition specified in Article III has not been satisfied, the Lender will make
available to the Borrower at the Lender’s principal office in Las Vegas, Nevada
in Immediately Available Funds not later than 3:00 p.m. (Las Vegas, Nevada time)
on the requested Revolving Loan Date the amount of the requested Revolving
Loans.

 

(b)          Procedure for Term Loan.  The request by the Borrower for the Term
Loan shall be in writing pursuant to a Borrowing Request and must be given so as
to be received by the Lender not later than 12:00 p.m.. (Las Vegas, Nevada time)
two Business Days before the Closing Date.  The request for the Term Loan shall
be irrevocable and shall be deemed a representation by the Borrower that on the
Closing Date and after giving effect to the requested Term Loan the applicable
conditions specified in Article III have been and will be satisfied.  The
request for the Term Loan shall specify (i) the requested Term Loan date (which
shall be the Closing Date) and (ii) the aggregate amount of the Term
Loan.  Unless the Lender determines that any applicable condition specified in
Article III has not been satisfied, the Lender will transmit the proceeds of the
requested Term Loan in accordance with wire instructions provided by the
Borrower not later than 3:00 p.m. (Las Vegas, Nevada time) on the Closing Date.

 

- 15 -

 

 

Section 2.3           Notes.  The Revolving Loans shall be evidenced by a single
Revolving Note payable to the order of the Lender in a principal amount equal to
the Revolving Commitment Amount originally in effect.  The Term Loan shall be
evidenced by a Term Note payable to the order of the Lender in the principal
amount equal to the Term Loan Commitment Amount.  The Lender shall enter in its
ledgers and records the amount of each Term Loan and each Revolving Loan, the
various Revolving Loans made, and the payments made thereon, and, in all events,
the principal amounts owing by the Borrower in respect of the Revolving Note
shall be the aggregate amount of all Revolving Loans made by the Lender less all
payments of principal thereof made by the Borrower, and the principal amount
owing by the Borrower in respect of the Term Note shall be the aggregate amount
of the Term Loan less all payments of principal thereof made by the Borrower.

 

Section 2.4           Interest Rates, Interest Payments and Default
Interest.  Interest shall accrue and be payable on the Loans as follows:

 

(a)          Subject to paragraph (b) below, each Loan shall bear interest on
the unpaid principal amount thereof at a rate per annum equal to the sum of (i)
the LIBOR Rate in effect, and as reset on, the first day of each Interest
Period, plus (B) the Applicable Margin.

 

(b)         Upon the occurrence of any Event of Default, each Loan shall, at the
option of the Lender, bear interest until paid in full at a rate per annum equal
to the sum of the interest rate otherwise applicable thereto plus 2.0%.

 

(c)          (i) Interest with respect to Revolving Loans shall be payable on
the last day of each Interest Period and upon any permitted prepayment (on the
amount prepaid) and on the Termination Date and (ii) interest with respect to
Term Loan shall be payable as set forth in Section 2.5(b), upon any permitted
prepayment (on the amount prepaid), and on the Term Loan Maturity Date;
provided, that with respect to any Loan, interest under paragraph (b) of this
Section shall be payable on demand.

 

Section 2.5           Repayment.  

 

(a)          Revolving Loans.  The unpaid principal balance of all Revolving
Loans, together with all accrued and unpaid interest thereon, shall be due and
payable on the Termination Date.

 

(b)          Term Loan.  The unpaid principal balance and interest of the Term
Loan shall be paid in (i) equal monthly installments sufficient to amortize the
entire principal balance of and interest on the Term Loan over a 7-year period,
due and payable on the last day of each month to and including the Term Loan
Maturity Date, and (ii) an additional installment in an amount equal to all
unpaid principal of, and interest upon, the Term Loan on the Term Loan Maturity
Date; provided, however, that if the aggregate principal amount outstanding
under the Term Loan as of the date any principal payment is due is less than the
amount specified above in this sentence, then the principal amount payable on
such date shall be such amount outstanding.  The Lender shall calculate the
amounts payable under clause (i) above based on the LIBOR Rate and the
Applicable Margin in effect from time to time (which calculations shall be
conclusive absent manifest error) and, on or before the date hereof and promptly
upon any change in such amounts, shall furnish to the Borrower a schedule
setting forth the amount of such installments.  

 

- 16 -

 

 

Section 2.6           Prepayments.  

 

(a)          Mandatory Prepayments.

 

(i)          If at any time the aggregate unpaid principal balance of Revolving
Loans outstanding exceeds the Revolving Commitment Amount, the Borrower shall
immediately repay to the Lender the amount of such excess.

 

(ii)         If at any time a Prepayment Event occurs, and without prejudice to
any other rights the Lender may have in respect of the occurrence of the
Prepayment Event, the Borrower shall immediately pay to the Lender the net
proceeds realized by such Prepayment Event.  Any such prepayments shall be
applied first, to the Revolving Loan, and second, to any outstanding Term
Loan.  All prepayments applied to the Term Loan shall be applied to the
scheduled principal payments on the Term Loan in the inverse order of their
maturities.

 

(b)          Optional Prepayments.  The Borrower may prepay Revolving Loans or
the Term Loan, in whole or in part, at any time, without premium or penalty,
except if such prepayment is made on a day other than the last day of the then
current Interest Period, the Borrower must also pay any indemnities payable
pursuant to Section 2.16.  The Borrower shall notify the Lender in advance no
later than 12:00 p.m. (Las Vegas, Nevada time) two Business Days before the
making of any prepayment.  Any prepayment must be accompanied by accrued and
unpaid interest on the amount prepaid.  Each partial prepayment shall be in a
minimum aggregate amount of $50,000 (or, as to the Term Loan, $100,000) or an
integral multiple thereof.  Amounts prepaid on the Term Loan in inverse order of
maturity.  

 

(c)          Effect of Payments.  Amounts paid (unless following an acceleration
or upon termination of the Revolving Commitment in whole) or prepaid on
Revolving Loans may be reborrowed upon the terms and subject to the conditions
and limitations of this Agreement.  Amounts paid or prepaid in the Term Loan may
not be reborrowed.  

 

Part B -- General

 

Section 2.7           Reduction and Termination of Revolving Commitments.  The
Borrower may, at any time, upon not less than three Business Days’ prior written
notice from the Borrower to the Lender, reduce the Revolving Commitment Amount,
with any such reduction in an integral multiple of $500,000; provided, however,
that the Borrower may not at any time reduce the Revolving Commitment Amount
below the aggregate unpaid principal balance of Revolving Loans outstanding at
such time.  The Borrower may, upon not less than 10 Business Days prior written
notice from the Borrower to the Lender, terminate the Revolving Commitment in
its entirety.  Upon termination of the Revolving Commitment pursuant to this
Section, the Borrower shall pay to the Lender the full amount of all outstanding
Revolving Loans, all accrued and unpaid interest thereon and all other unpaid
Obligations.

 

- 17 -

 

 

Section 2.8           

 

(a)          Upfront Fees.  The Borrower shall pay to the Lender on the Closing
Date an upfront fee in an amount equal to the 0.25% of the Commitments.  Such
upfront fee shall be fully earned when paid and nonrefundable.

 

(b)          Commitment Fee.  There shall be no commitment or unused fee
regarding the undrawn amount of the Revolving Commitment or the Term Loan
Commitment.

 

Section 2.9           Computation.  Interest on the Loans shall be computed on
the basis of actual days elapsed and a year of 360 days.

 

Section 2.10         Payments.  Payments and prepayments of principal of, and
interest on, the Notes and all fees, expenses and other obligations under this
Agreement payable to the Lender shall be made without setoff or counterclaim in
Immediately Available Funds not later than 12:00 p.m. (Las Vegas, Nevada time)
on the dates called for under this Agreement and the Notes to the Lender at its
main office in Las Vegas, Nevada.  Funds received after such time shall be
deemed to have been received on the next Business Day.  Whenever any payment to
be made hereunder or on the Notes is stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time, in the case of a payment of principal, shall be included
in the computation of any interest on such principal payment; provided, however,
that if such extension would cause payment of interest on or principal to be
made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

 

Section 2.11         Use of Loan Proceeds.  The proceeds of the Term Loan shall
be used to (a) refinance outstanding Indebtedness of the Borrower and its
Subsidiaries, (b) pay transaction and closing costs associated with the Loan
Documents, and (c) fund the general business purposes of the Borrower and its
Subsidiaries in a manner not in conflict with any of the covenants in the Loan
Documents.  The proceeds of the Revolving Loan shall be used for working
capital, capital expenditures and other general business purposes of the
Borrower and its Subsidiaries in a manner not in conflict with any of the
Borrower’s covenants in this Agreement.  Without limitation of the above
sentences, the Borrower will not request any Loan, and the Borrower shall not
use, and the Borrower shall ensure that its Subsidiaries, and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (b) in any manner that
would result in the violation of any applicable Sanctions.

 

Section 2.12          Interest Rate Not Ascertainable, Etc.  If, on or prior to
the date for determining the LIBOR Rate in respect of the Interest Period for
any Loan, the Lender determines (which determination shall be conclusive and
binding, absent manifest error) that deposits in dollars (in the applicable
amount) are not being made available to the Lender in the relevant market for
such Interest Period, the Lender shall forthwith give notice thereof to the
Borrower of such determination, whereupon the obligation of the Lender make or
continue any Loans at the LIBOR Rate shall be suspended until the Lender
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist.  While any such suspension continues, all further Loans by the
Lender shall be made at an alternate floating rate reasonably quoted from time
to time by the Lender plust the Applicable Margin.  No such suspension shall
affect the interest rate then in effect during the applicable Interest Period
for any Loan outstanding at the time such suspension is imposed.    

- 18 -

 

 

Section 2.13         Taxes.  

 

(a)          Any and all payments by the Borrower hereunder or under the Notes
shall be made free and clear of and without deduction for any and all present or
future Taxes (excluding Excluded Taxes).

 

(b)          The Borrower agrees to pay any present or future stamp or
documentary Taxes or any other excise or property Taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

 

(c)          The Borrower shall indemnify the Lender for the full amount of
Taxes or Other Taxes imposed on or paid by the Lender and any liabilities,
penalties, interest and expenses with respect thereto.  Payments on this
indemnification shall be made within 10 days after the date the Lender makes
written demand therefor.  A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.

 

(d)          Within 10 days after the date of any payment of Taxes or Other
Taxes, the Borrower shall furnish to the Lender, at its address referred to on
the signature page hereof, a certified copy of a receipt evidencing payment
thereof.  In the case of any payment hereunder or under the Notes by or on
behalf of the Borrower through an account or branch outside the United States or
by or on behalf of the Borrower by a payor that is not a United States person,
if the Borrower determines that no Taxes are payable in respect thereof, the
Borrower shall furnish or shall cause such payor to furnish, to the Lender, at
such address, an opinion of counsel acceptable to the Lender stating that such
payment is exempt from Taxes.  For purposes of this subsection (d), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

 

(e)          If the Borrower is required by law or regulation to make any
deduction, withholding or backup withholding of any taxes, levies, imposts,
duties, fees, liabilities or similar charges of the United States of America,
any possession or territory of the United States of America (including the
Commonwealth of Puerto Rico) or any area subject to the jurisdiction of the
United States of America (“U.S. Taxes”) from any payments to the Lender pursuant
to any Loan Document in respect of the Obligations payable to the Lender then or
thereafter outstanding, the Borrower shall make such withholdings or deductions
and pay the full amount withheld or deducted to the relevant taxation authority
or other authority in accordance with applicable law.

 

(f)          Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.13 shall
survive the payment in full of principal, interest and all other Obligations
hereunder.

 

- 19 -

 

 

(g)          If the Lender claims any additional amounts in respect of
indemnifiable Taxes payable pursuant to this Section 2.13, it shall use
reasonable efforts (consistent with legal and regulatory restrictions and the
Lender’s internal policies) (i) to file any certificate or document reasonably
requested by the Borrower, if the making of such a filing would avoid the need
for or reduce the amount of any such indemnifiable Taxes attributable to the
Loans and would not, in the sole determination of the Lender, result in any
unreimbursed loss, cost or expense or otherwise be disadvantageous to the
Lender, or (ii) to recover or obtain a reimbursement or refund of any such
indemnifiable taxes.

 

(h)          Nothing contained in this Section 2.13 shall require the Lender to
make available any of its tax returns or any other information that it deems to
be confidential or proprietary.

 

Section 2.14         Increased Costs; Capital Adequacy.

 

(a)          If any Change in Law:

 

(i)          subjects the Lender to any Taxes, or change the basis of taxation
of payments to the Lender in respect of its Loans (excluding Excluded Taxes), or

 

(ii)         imposes, increases, modifies, or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, the
Lender, or

 

(iii)        imposes any other condition the result of which is to increase the
cost the Lender of making, funding or maintaining Loans, or reduces any amount
receivable by the Lender in connection with the Loans, or requires the Lender to
make any payment calculated by reference to the amount of Loans or interest
received by it, by an amount deemed material by the Lender in the exercise of
its reasonable discretion,

 

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining its Loans or Commitments or to reduce the return received
by the Lender in connection with such Loans or Commitments, then the Borrower
shall pay the Lender such additional amount or amounts as will compensate the
Lender for such increased cost or reduction in amount received.

 

(b)          If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement or a Loan made by the Lender to a level below that
which the Lender’s holding company could have achieved but for such Change in
Law (taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to the Lender such additional amount or amounts as
will compensate the Lender’s holding company for any such reduction
suffered.  For purposes of this Section, (a) “Change in Law” includes (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines (as
defined below) or (ii) any adoption of or change in any other law, governmental
or quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation.  implementation or administration thereof after the date of this
Agreement that affects the amount of capital required or expected to be
maintained by the Lender or any corporation controlling the Lender and (b)
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

 

- 20 -

 

 

(c)          A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in subsections (a) and (b) above, the basis for calculating such
amount(s) and the method of allocating such amount(s) to the Borrower shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay to the Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

(d)          Failure or delay on the part of the Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of the Lender’s
right to demand such compensation; provided, however, that Borrower shall not be
required to compensate the Lender pursuant to the foregoing provisions of this
section for any increased costs incurred or reductions suffered more than 9
months prior to the date that the Lender notifies the Borrower of the Change in
Law and of its intent to claim compensation as a consequence thereof.

 

Section 2.15         Illegality.  Notwithstanding anything to the contrary in
this Agreement, if the Lender determines (which determination shall be
conclusive and binding, absent error) at any time that it is illegal for the
Lender to continue to charge interest on the Loans based on LIBOR Rate, then the
Lender shall forthwith give notice thereof to the Borrower of such
determination, whereupon (subject to Section 2.4(b)) the Loans shall bear
interest at an alternate floating rate reasonably quoated from time to time by
the Lender plus the Applicable Margin.

 

Section 2.16         Funding Losses; LIBOR Rate Advances.  The Borrower shall
compensate the Lender, upon its written request, for all losses, reasonable
expenses, and liabilities (including any interest paid by the Lender to lenders
of funds borrowed by it to make or carry Loans at the LIBOR Rate to the extent
not recovered by the Lender in connection with the re-employment of such funds
and including loss of anticipated profits) that the Lender may sustain:  (i) if
for any reason, other than a default by the Lender, a funding of a Loan at the
LIBOR Rate does not occur on the date specified therefor in the Borrower’s
request or notice under Section 2.2, or (ii)  if, for whatever reason
(including, but not limited to, acceleration of the maturity of the Loans
following an Event of Default), any repayment of a Loan at the LIBOR Rate,
occurs on any day other than the last day of the Interest Period applicable
thereto.  The Lender’s request for compensation shall set forth the basis for
the amount requested and shall be final, conclusive, and binding, absent error.

 

- 21 -

 

 

Article III
CONDITIONS PRECEDENT

 

Section 3.1           Conditions of Initial Transaction.  The making of the Term
Loan and the initial Revolving Loans shall be subject to the prior or
simultaneous fulfillment of the following conditions:

 



(a)Documents. The Lender shall have received the following:

 

(i)This Agreement, duly executed by the Borrower.

 

(ii)A Revolving Note and a Term Note drawn to the order of the Lender duly
executed the Borrower and dated the Closing Date.

 

(iii)A Security Agreement duly executed by each Domestic Loan Party.

 

(iv)A Guaranty duly executed by each Guarantor.

 

(v)Subject to 5.11(c), a certificate of the Secretary (or other appropriate
officer) of each Loan Party dated as of the Closing Date and certifying as to
the following:

 

(A)A true and accurate copy of the company resolutions of such Person
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party;

 

(B)The incumbency, names, titles and signatures of the officers of such Person
authorized to execute the Loan Documents to which it is a party and, as to the
Borrower, to request Loans;

 

(C)A true and accurate copy of the articles of organization or equivalent
document of such Person with all amendments thereto, certified by the
appropriate governmental official of the jurisdiction of its incorporation as of
a date acceptable to the Lender; and

 

(D)A true and accurate copy of the bylaws (or the equivalent), and other
Constituent Documents of such Person.

 

(vi)Subject to 5.11(c), a certificate of good standing for each Loan Party in
the jurisdiction of its formation and in each other jurisdiction in which the
nature of its operation made such qualification necessary to the business,
certified by the appropriate governmental officials as of a date acceptable to
the Lender.

 



- 22 -

 

 

(vii)A certificate of even date herewith of the chief financial officer or
treasurer of the Borrower certifying as to the matters set forth in Section
3.2(a) and (b).

 

(viii)Property and liability insurance certificates demonstrating that the
Borrower maintain the insurance required by Section 5.3, including by naming the
Lender as an additional insured and/or loss payee (and with a lenders loss
payable endorsement), and stating that such insurance shall not be cancelled or
revised without 30 days’ prior written notice by the insurer to the Lender.

 

(ix)Completed UCC, tax lien and judgment searches for each Domestic Loan Party
reasonably satisfactory to the Lender.

 

(x)The Deed of Trust Documents, duly executed by the applicable owners of the
Real Property, together with:

 

(A)a commitment in form and substance acceptable to the Lender for an ALTA
lender’s title policy in the amount of acceptable to the Lender together with
endorsements reasonably requested by the Lender;

 

(B)subordination and estoppel agreement with respect to any lease of any Real
Property.

 

(C)an ALTA survey for each Real Property made in accordance with the 2011
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys, and
including Items 1, 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(b)(2), 7(c), 8, 9, 10,
11(b), 13, 16, 17, 18, 19, and 20(a) of Table A thereof in form and substance
reasonably acceptable to the Lender;

 

(D)UCC financing statements and fixture filings, covering the Security Documents
Collateral described in the Deed of Trust Documents, each in a form prescribed
by the Lender;

 

(E)A Phase I environmental surveys for each Real Property reasonably
satisfactory to the Lender;

 

(F)a flood check satisfactory to the Lender and satisfying the requirements of
42 U.S.C. § 4104b and any rules and regulations promulgated pursuant thereto;
and

 

(G)the Environmental Indemnity Agreement, duly executed by each Loan Party.

 



- 23 -

 

 

(xi)The Lender shall have received the annual audited financial statements of
the Borrower and its Subsidiaries for the most recent ended fiscal year,
certified by independent certified public accountants of recognized national
standing selected by the Borrower and reasonably acceptable to the Lender and
other financial statements required by the Lender, together with any management
letters, management reports or other supplementary comments or reports to the
Borrower or its board of directors furnished by such accountants.

 

(xii)Landlord waivers for each of the Borrower’s or its Domestic Subsidiaries’
leased business premises described on Schedule 4.24 in form and substance
reasonably satisfactory to the Lender duly signed by the Borrower’s or the
applicable Domestic Subsidiary’s landlord and true and correct copies of each of
the applicable leases.

 

(xiii)Payoff letters duly executed by the holders of all Indebtedness of the
Borrower that is to be paid off on the Closing Date, in form and substance
reasonably acceptable to the Lender.

 

(xiv)Such other documents and deliveries as may be reasonably requested by the
Lender.

 

(b)          Opinion.  Subject to Section 5.11(c), the Loan Parties shall have
their counsel prepare a written opinion, addressed to the Lender and dated the
Closing Date, covering the matters reasonably prescribed by the Lender and
otherwise in form and substance reasonably acceptable to the Lender.  

 

(c)          Security Documents.  All Security Documents (or financing
statements under the Uniform Commercial Code as in effect in the State of Nevada
and with respect thereto) shall have been appropriately filed or recorded to the
satisfaction of the Lender; any pledged Security Documents Collateral shall have
been duly delivered to the Lender; and the priority and perfection of the Liens
created by the Security Documents shall have been established to the
satisfaction of the Lender and its counsel.

 

(d)          Fees and Expenses.  The Lender shall have received all fees and
other amounts due and payable by the Borrower on or prior to the Closing Date,
including the reasonable fees and expenses of counsel to the Lender payable
pursuant to Section 8.2.

 

(e)          Material Adverse Occurrence.  No Material Adverse Occurrence shall
have occurred and be continuing.  

 

(f)          Gaming Approval.  The Borrower shall have provided the Lender with
evidence reasonably satisfactory to the Lender that the Borrower and its
Subsidiaries have received all necessary approvals for the Loans and Loan
Documents from the Gaming Authorities in Mississippi.  

 

- 24 -

 

 

Section 3.2           Conditions Precedent to All Loans.  The obligation of the
Lender to make any Loans (including the Term Loan and the initial Revolving
Loans) shall be subject to the fulfillment of the following conditions:

 

(a)          Representations and Warranties.  The representations and warranties
in Article IV shall be true and correct in all material respects on and as of
the Closing Date and on the date of each Loan, with the same force an effect as
if made on such date.

 

(b)          No Default.  No Default or Event of Default shall have occurred and
be continuing on the Closing Date and on the date of each Loan or will exist
after giving effect to the Loan made on such date.

 

(c)          Notices and Requests.  The Lender shall have received the
Borrower’s request for such Loans as required under Section 2.2.

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and to make Loans, the
Borrower represents and warrants to the Lender:

 

Section 4.1           Organization, Standing, etc.  The Borrower and each
Subsidiary (a) is duly created and validly existing and in good standing under
the laws of its jurisdiction of organization and (b) has all requisite power and
authority to carry on its business as now conducted and enter into and perform
its obligations under the Loan Documents to which it is a party.  The Borrower
and each Subsidiary (x) holds all certificates of authority, licenses and
permits necessary to carry on its business as presently conducted (or
contemplated to be conducted) in each jurisdiction in which it is carrying on
such business, except where the failure to hold such certificates, licenses or
permits could not be reasonably be expected to result in a Material Adverse
Occurrence and (y) is duly qualified and in good standing, or has applied for
qualification, as a foreign corporation (or other organization) in each
jurisdiction in which the character of the properties owned, leased or operated
by it or the business conducted (or contemplated to be conducted) by it makes
such qualification necessary and the failure so to qualify would permanently
preclude such Person from enforcing its rights with respect to any material
assets or could reasonably be expected to result in a Material Adverse
Occurrence.

 

Section 4.2           Authorization and Validity.  The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party have
been duly authorized by all necessary company action by such Loan Party.  The
Loan Documents to which each Loan Party is a party when executed will
constitute, the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
subject to limitations as to enforceability that might result from bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and subject to limitations on the availability of equitable remedies.

 

- 25 -

 

 

Section 4.3           No Conflict; No Default.  The execution, delivery and
performance of the Loan Documents will not (a) violate any provision of any law,
statute, rule or regulation or any order, writ, judgment, injunction, decree,
determination or award of any court, governmental agency or arbitrator presently
in effect having applicability to any Loan Party, (b) violate or contravene any
provision of the Constituent Documents of any Loan Party, (c) result in a breach
of or constitute a default under any indenture, loan or credit agreement or any
other agreement, lease or instrument to which any Loan Party is a party or by
which it or any of its properties may be bound (after giving effect to the
transactions contemplated on the Closing Date) or (d) result in the creation of
any Lien thereunder other than Liens under the Loan Documents.  Neither the
Borrower nor any Subsidiary is in default under or in violation of any such law,
statute, rule or regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation could reasonably be expected to result in a Material
Adverse Occurrence.

 

Section 4.4           Government Consent.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of any Loan Party to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Loan Documents to which it is a party, except
for any necessary filing or recordation of or with respect to any of the
Security Documents.

 

Section 4.5           Financial Statements and Condition.  The consolidated
audited financial statements of the Borrower as of December 31, 2014 (the
“Financials”), copies of each of which have been delivered to the Lender, have
been consistently prepared and accurately and fairly present the financial
condition, cash flow and results of operation of the Borrower and the
Subsidiaries as at the respective dates thereof and for the periods therein
referred to.  The Financials reflect all material liabilities of the Borrower
and the Subsidiaries, whether absolute, accrued or contingent, as of the
respective dates thereof of the type required to be reflected or disclosed in a
balance sheet (or the notes thereto) prepared in accordance with GAAP.  As of
the Closing Date, the books, records and accounts of the Borrower and the
Subsidiaries maintained with respect to their respective businesses were true
and accurate in all material respects, reflected the material transactions and
the material assets and material liabilities of the Borrower and the
Subsidiaries, and were used as the basis to prepare the Financials.  

 

Section 4.6           Litigation.  Except as disclosed on Schedule 4.6, there is
no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting Borrower, any Subsidiary or the Security Documents Collateral that
could reasonably be expected to result in a Material Adverse Occurrence or that
seeks to prevent, enjoin or delay the making of any Loans.  Other than any
liability incident to any litigation, arbitration or proceeding that could not
reasonably be expected to cause a Material Adverse Occurrence, neither the
Borrower nor any Subsidiary has any material Contingent Obligations not provided
for or disclosed in the financial statements referred to in the Financials.

 

- 26 -

 

 

Section 4.7           Environmental, Health and Safety Laws.  To the best of the
Borrower’s knowledge, there does not exist any violation by the Borrower or any
Domestic Subsidiary of any applicable federal, state or local law, rule or
regulation or order of any government, governmental department, board, agency or
other instrumentality relating to environmental, pollution, health or safety
matters that has, will or threatens to impose any liability on the Borrower or
any Domestic Subsidiary or that has required or would require any expenditure by
the Borrower or any Domestic Subsidiary to cure.  Neither the Borrower nor any
Domestic Subsidiary has received any notice to the effect that any part of its
operations or properties is not in material compliance with any such law, rule,
regulation or order or notice that it or its property is the subject of any
governmental investigation evaluating whether any remedial action is needed to
respond to any release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to result in a Material Adverse Occurrence.  Except as set out on
Schedule 4.7, neither the Borrower nor any Domestic Subsidiary has knowledge
that the Borrower or any Domestic Subsidiary or the property of the Borrower or
any Domestic Subsidiary will become subject to environmental laws or regulations
during the term of this Agreement, compliance with which could reasonably be
expected to require Capital Expenditures that could constitute a Material
Adverse Occurrence.

 

Section 4.8           ERISA.  Each Plan is in substantial compliance with all
applicable requirements of ERISA and the Code and with all material applicable
rulings and regulations issued under the provisions of ERISA and the Code
setting forth those requirements.  No Reportable Event has occurred and is
continuing with respect to any Plan.  All of the minimum funding standards
applicable to such Plans have been satisfied and there exists no event or
condition which would reasonably be expected to result in the institution of
proceedings to terminate any Plan under Section 4042 of ERISA.  With respect to
each Plan subject to Title IV of ERISA, as of the most recent valuation date for
such Plan, the present value (determined on the basis of reasonable assumptions
employed by the independent actuary for such Plan and previously furnished in
writing to the Lender) of such Plan’s projected benefit obligations did not
exceed the fair market value of such Plan’s assets.

 

Section 4.9           Federal Reserve Regulations.  Neither the Borrower nor any
Subsidiary is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U of the Board).  The value of all margin stock
owned by the Borrower or any Subsidiary does not constitute more than 25% of the
value of the assets of such Person.

 

Section 4.10         Title to Property; Leases; Liens; Subordination.  The
Borrower and each Subsidiary has (a) good and marketable title to its real
properties (including the Real Property) and (b) good and sufficient title to,
or valid, subsisting and enforceable leasehold interest in, its other material
properties, including all real properties, other properties and assets, referred
to as owned by such Person in the most recent financial statement referred to in
Section 5.1 (other than property disposed of since the date of such financial
statements in the ordinary course of business).  None of such properties is
subject to a Lien, except as allowed Permitted Liens.  The Obligations are
secured by valid, perfected, first-priority Liens (subject to Permitted Liens)
in favor of the Lender, covering and encumbering all Security Documents
Collateral granted or purported to be granted by the Security Documents, to the
extent perfection has occurred by the filing of a UCC financing statement,
recording the Deed of Trust or by continued possession or control (other than
with respect to Liens on collateral represented by a certificate of
title).  Neither the Borrower nor any Subsidiary has subordinated any of its
rights under any obligation owing to it to the rights of any other Person other
than the Lender.

 

- 27 -

 

 

Section 4.11         Taxes.  The Borrower and each Subsidiary has filed all
federal and all state and local Tax returns required to be filed and has paid or
made provision for the payment of all taxes due and payable pursuant to such
returns and pursuant to any assessments made against it or any of its property
and all other Taxes, fees and other charges imposed on it or any of its property
by any governmental authority (other than taxes, fees or charges the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower).  No Tax Liens have been filed and no
material claims are being asserted with respect to any such taxes, fees or
charges.  The charges, accruals and reserves on the books of the Borrower in
respect of Taxes and other governmental charges are adequate and the Borrower is
not aware of any proposed material Tax assessment against the Borrower or any
Subsidiary or any basis therefor.

 

Section 4.12         Trademarks, Patents.  The Borrower and each Subsidiary
possesses or has the right to use all of the patents, trademarks, trade names,
service marks and copyrights, and applications therefor, and all technology,
know-how, processes, methods and designs used in or necessary for the conduct of
its business, without known conflict with the rights of others.  

 

Section 4.13         Burdensome Restrictions.  Neither the Borrower nor any
Subsidiary is a party to or otherwise bound by any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
charter, corporate or partnership restriction that could reasonably be expected
to result in a Material Adverse Occurrence.

 

Section 4.14         Force Majeure.  Since the date of the most recent financial
statement referred to in Section 5.1, the business, properties and other assets
of the Borrower and the Subsidiaries have not been affected in any way as the
result of any fire or other casualty, strike, lockout, or other labor trouble,
embargo, sabotage, confiscation, condemnation, riot, civil disturbance, activity
of armed forces or act of God, in any case that could reasonably be expected to
result in a Material Adverse Occurrence.

 

Section 4.15         Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an investment
company within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.16         Retirement Benefits.  Except as required under Section
4980B of the Code, Section 601 of ERISA or applicable state law, neither the
Borrower nor any Domestic Subsidiary is obligated to provide post-retirement
medical or insurance benefits with respect to employees or former employees.

 

Section 4.17         Full Disclosure.  Subject to the following sentence,
neither the financial statements referred to in Section 5.1 nor any other
certificate, written statement, exhibit or report furnished by or on behalf of
any Loan Party in connection with or pursuant to this Agreement contains any
untrue statement of a material fact or omits any material fact necessary to make
the statements therein not misleading.  Certificates or statements furnished by
or on behalf of any Loan Party to the Lender consisting of projections or
forecasts of future results or events have been prepared in good faith and based
on good faith estimates and assumptions of the management of such Loan Party,
and no Loan Party has any reason to believe that such projections or forecasts
are not reasonable.

 

- 28 -

 

 

Section 4.18         Subsidiaries.  Schedule 4.18 sets forth as of the Closing
Date a list of all Subsidiaries and the number and percentage of the shares of
each class of Equity Interests owned beneficially or of record by the Borrower
or any Subsidiary therein, and the jurisdiction of incorporation of each
Subsidiary. Except as described in the Constituent Documents as of the Closing
Date, there are no agreements among the Borrower’s Equity Interest holders with
respect to the voting and transfer of the Borrower’s Equity Interests.

 

Section 4.19         Labor Matters.  There are no pending or threatened strikes,
lockouts or slowdowns against the Borrower or any Subsidiary.  Neither the
Borrower nor any Subsidiary has been or is in violation in any material respect
of the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters that could reasonably be expected to
constitute a Material Adverse Occurrence.  All material payments due from the
Borrower or any Subsidiary on account of wages and employee health and welfare
insurance and other benefits (in each case, except for de minimis amounts) have
been paid or accrued as a liability on the books of such Person. The
consummation of the transactions contemplated under the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

 

Section 4.20         Solvency.  After the making of any Loan and after giving
effect thereto, on a consolidated basis (a) the fair value of the assets of the
Borrower and its Subsidiaries will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) neither the Borrower nor any
Subsidiary intends to, or believes that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature; (d) the Borrower
and each Subsidiary will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (e) neither the Borrower nor any Subsidiary will have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is proposed to be conducted following the Closing Date.

 

Section 4.21         Insurance.  Each Loan Party maintains insurance coverage as
required by Section 5.3.

 

Section 4.22         Compliance with Laws; Anti-Corruption Laws; PATRIOT
Act.  The Borrower and each Subsidiary is in compliance in all material respects
with the requirements of all applicable laws and all orders, writs, injunctions,
and decrees applicable to it or to its properties and possesses all licenses,
permits, franchises, exemptions, approvals, and other governmental
authorizations necessary for the ownership of its property and the conduct and
operation of its business, including Gaming Laws.  The Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of the Borrower,
any Subsidiary or to the knowledge of the Borrower or such Subsidiary any of
their respective directors, officers or employees is a Sanctioned Person.  No
Loan, use of the proceeds of any Loan or other transactions contemplated hereby
will violate Anti-Corruption Laws or applicable Sanctions.  The Borrower and its
Subsidiaries have all permits, licenses and approvals required by such laws,
copies of which have been provided to the Lender.  The Borrower and its
Subsidiaries are in compliance in all material respects with the PATRIOT
Act.  Neither the making of any Loan nor the use of the proceeds thereof will
violate the PATRIOT Act, the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or successor statute thereto.

 

- 29 -

 

 

Section 4.23         Perfected Liens and Security Interests.  The Obligations
are secured by valid, perfected first-priority Liens in favor of the Lender,
covering and encumbering all collateral granted by the Security Documents, to
the extent perfection has occurred by the filing of a UCC financing statement or
by continued possession or control or the filing or recording of the Security
Documents (other than with respect to security interests in any collateral not
required to be perfected pursuant to the terms of the Security Agreement).

 

Section 4.24         Business Locations.  Schedule 4.24 sets forth as of the
Closing Date the addresses of each business location of the Borrower and its
Subsidiaries, and, if such business location is leased, the name and address of
the landlord for such business location.  

 

Section 4.25         Accounts.  The only deposit, checking, brokerage or other
similar accounts maintained by the Borrower and any Subsidiary with any bank,
savings association, financial institution or similar financial intermediary are
those listed on Schedule 4.25.

 

Section 4.26         Broker’s or Finder’s Commissions.  No broker’s or finder’s
or placement fee or commission will be payable to any broker or agent engaged by
any Loan Party or any of its officers, directors or agents with respect to the
Loans, except for fees payable to the Lender.

 

Section 4.27         Material Adverse Occurrence.  Since December 31, 2014,
there has been no Material Adverse Occurrence.

 

Article V
AFFIRMATIVE COVENANTS

 

Until any obligation of the Lender to make the Term Loan and Revolving Loans has
expired or been terminated and the Notes and all of the other Obligations have
been irrevocably paid in full, unless the Lender otherwise consents in writing:

 

Section 5.1           Financial Statements and Reports.  The Borrower will
furnish to the Lender:

 

(a)          As soon as available and in any event within 120 days after the end
of each fiscal year of the Borrower the audited consolidated financial
statements of the Borrower and the Subsidiaries consisting of at least
statements of income, cash flow and changes in shareholders’ equity, and a
consolidated balance sheet as at the end of such year, setting forth in each
case in comparative form corresponding figures from the previous annual audit,
certified without qualification by independent certified public accountants
selected by the Borrower and reasonably acceptable to the Lender, together with
any management letters, management reports or other supplementary comments or
reports to the Borrower or its board of managers furnished by such accountants.

 

- 30 -

 

 

(b)          Within 45 days after the close of the first three (3) quarterly
periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated audited balance sheets as at the close of each such period and
consolidated profit and loss and reconciliation of surplus statements (including
sufficient detail for independent calculation of the financial covenants set
forth in Sections 6.15 and 6.16) and a statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its chief financial officer.

 

(c)          Contemporaneously with the furnishing of the statements and reports
under Section 5.1(a) and (b), a Compliance Certificate in the form of Exhibit D
signed by the chief financial officer, treasurer or controller of the Borrower
demonstrating in reasonable detail compliance (or noncompliance, as the case may
be) with Sections 6.15 and 6.16 as of the end of the relevant reporting period,
and Section 6.10 for the period ending the end of each fiscal year, and stating
that as at the end of such period there did not exist any Default or Event of
Default or, if any Default or Event of Default existed, specifying the nature
and period of existence thereof and what action the Borrower proposes to take
with respect thereto.  

 

(d)          As soon as available, but in any event within 45 days after the
beginning of each fiscal year of the Borrower, a copy of the detailed
consolidated operating budget of the Borrower and its Subsidiaries for such
fiscal year.

 

(e)          Immediately upon any officer of the Borrower becoming aware of any
Default or Event of Default, a notice describing the nature thereof and what
action the Borrower proposes to take with respect thereto.

 

(f)          Immediately upon any officer of the Borrower becoming aware of the
occurrence, with respect to any Plan, of any Reportable Event or any Prohibited
Transaction, a notice specifying the nature thereof and what action the Borrower
proposes to take with respect thereto, and, when received, copies of any notice
from PBGC of intention to terminate or have a trustee appointed for any Plan.

 

(g)          Immediately upon any officer of the Borrower becoming aware of any
matter that has resulted or is reasonably likely to result in a Material Adverse
Occurrence, a notice from the Borrower describing the nature thereof and what
action the Borrower proposes to take with respect thereto.

 

- 31 -

 

 

(h)          Immediately upon any officer of the Borrower becoming aware of (i)
the commencement of any action, suit, investigation, proceeding or arbitration
before any court or arbitrator or any governmental department, board, agency or
other instrumentality affecting the Borrower or any Subsidiary or any property
of such Person, or to which the Borrower or any Subsidiary is a party (other
than litigation where the insurance insures against the damages claimed and the
insurer has assumed defense of the litigation without reservation) and in which
an adverse determination or result could constitute a Material Adverse
Occurrence; or (ii) any adverse development in any litigation, arbitration or
governmental investigation or proceeding previously disclosed by the Borrower or
any Subsidiary that, if determined adversely to the Borrower or any Subsidiary,
would constitute a Material Adverse Occurrence, a notice from the Borrower
describing the nature and status thereof and what action the Borrower proposes
to take with respect thereto.

 

(i)          Such information and evidence of actions taken as reasonably
requested by the Lender in order to assist the Lender in maintaining compliance
with the Patriot Act.

 

(j)          From time to time, such other information regarding the business,
operation and financial condition of the Borrower and the Subsidiaries as the
Lender reasonably requests.

 

Any financial statement required to be furnished pursuant to Section 5.1(a) or
Section 5.1(b) shall be deemed to have been furnished on the date on which the
Lender receives notice that the Borrower has filed such financial statement with
the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Lender without charge; provided that the
Borrower shall give notice of any such filing to the Lender.  Notwithstanding
the foregoing, the Borrower shall deliver paper or electronic copies of any such
financial statement to the Lender if the Lender requests the Borrower to furnish
such paper or electronic copies until written notice to cease delivering such
paper or electronic copies is given by the Lender.

 

If any information which is required to be furnished to the Lender under this
Section 5.1 is required by law or regulation to be filed by the Borrower with a
Governmental Authority on an earlier date, then the information required
hereunder shall be furnished to the Lender at such earlier date.

 

Section 5.2           Existence.  The Borrower will maintain, and cause each
Subsidiary to maintain, its company existence in good standing under the laws of
its jurisdiction of organization and its qualification to transact business in
each jurisdiction where failure so to qualify could reasonably be expected to
result in a Material Adverse Occurrence; provided, however, that nothing herein
shall prohibit the merger or liquidation of any Subsidiary allowed under Section
6.1.

 

- 32 -

 

 

Section 5.3           Insurance.  

 

(a)          The Borrower shall, and shall cause each Subsidiary to, secure, pay
for and maintain for the Real Property and the Security Documents Collateral,
without interruption, at its own expense, insurance during the term of this
Agreement of the types and in the amounts customarily carried from time to time
by others engaged in substantially the same business as the Borrower and its
Subsidiaries and operating in the same or similarly situated geographic area or
areas as the Borrower and its Subsidiaries, including, but not limited to, fire,
public liability and property damage, and the Borrower shall deliver evidence of
insurance complying with the requirements of this Section 5.3, in each case for
the Borrower, its Subsidiaries, the Real Property and the Security Documents
Collateral.  The Borrower shall, and shall cause each Subsidiary to, name the
Lender as an additional insured with respect to general liability insurance and
as the Lender loss payee and mortgagee with respect to property and hazard
insurance at all times and state that such insurance shall not be cancelled or
revised without 30 days prior written notice by the insurer to the Lender.

 

(b)          The Borrower shall, and shall cause each Subsidiary to, furnish to
the Lender, upon written request, full information as to the insurance carried;

 

(c)          The Borrower shall, and shall use its best efforts to cause each
Subsidiary to, carry and maintain each policy for such insurance with a company
which is rated no lower than “A X” in the most recent edition of A.M. Best’s and
“AA” in the most recent edition of Standard & Poor’s at the time such policy is
placed and at the time of each annual renewal thereof (or reasonably equivalent
foreign rating where applicable); and

 

(d)          The Borrower shall, and shall cause each Subsidiary to, obtain and
maintain endorsements acceptable to the Lender for such insurance (including
form 438BFU or equivalent) naming the Lender as lender’s loss payable and naming
the Lender as additional insureds.

 

Section 5.4           Payment of Taxes and Claims.  The Borrower shall file, and
cause each Subsidiary to file, all federal and state and local tax returns and
reports that are required by law to be filed by it and will pay, and cause each
Subsidiary to pay, before they become delinquent all federal and state and local
taxes, assessments and governmental charges and levies imposed upon it or its
property and all claims or demands of any kind (including but not limited to
those of suppliers, mechanics, carriers, warehouses, landlords and other like
Persons) that, if unpaid, might result in the creation of a Lien upon its
property; provided that the foregoing items need not be paid if they are being
contested in good faith by appropriate proceedings, and as long as the
Borrower’s or such Subsidiary’s title to its property is not materially
adversely affected, its use of such property in the ordinary course of its
business is not materially interfered with and adequate reserves with respect
thereto have been set aside on the Borrower’s or such Subsidiary’s books in
accordance with GAAP.

 

Section 5.5           Inspection.  The Borrower shall permit any Person
designated by the Lender, upon reasonable prior notice to the Borrower (which
notice shall not be required to be given during the continuation of an Event of
Default), to visit and inspect any of the properties, books and financial
records of the Borrower and the Subsidiaries, to examine and to make copies of
the books of accounts and other financial records of the Borrower and the
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and the Subsidiaries with, and to be advised as to the same by, its officers at
such reasonable times and intervals as the Lender may designate.  The expenses
of the Lender for such visits, inspections and examinations shall be at the
expense of the Lender, provided, that any such visit, inspection, or examination
shall be at the reasonable expense of the Borrower if such visit, inspection, or
examination (a) constitutes the Lender’s annual collateral audit or (b) is made
while any Event of Default is continuing.

 

- 33 -

 

 

Section 5.6           Maintenance of Properties.  The Borrower will maintain,
and cause each Subsidiary to maintain, its properties used or useful in the
conduct of its business in good condition, repair and working order, ordinary
wear and tear excepted, and supplied with all necessary equipment, and make all
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 5.7           Books and Records.  The Borrower will keep, and will cause
each Subsidiary to keep, adequate and proper records and books of account in
which full and correct entries in all material respects will be made of its
dealings, business and affairs.

 

Section 5.8           Compliance.  The Borrower will, and will cause each
Subsidiary to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Anti-Corruption Laws and
applicable Sanctions, and will obtain all permits, licenses and approvals
required by such laws, copies of which will be provided to the Lender upon
request.

 

Section 5.9           Environmental Matters; Reporting.  The Borrower will
observe and comply with, and cause each Subsidiary to observe and comply with,
all laws, rules, regulations and orders of any government or government agency
relating to health, safety, pollution, hazardous materials or other
environmental matters to the extent non-compliance could result in a material
liability or otherwise could reasonably be expected to result in a Material
Adverse Occurrence.  The Borrower will give the Lender prompt written notice of
any violation as to any environmental matter by the Borrower or any Subsidiary
and of the commencement of any judicial or administrative proceeding relating to
health, safety or environmental matters (a) in which an adverse determination or
result could constitute or result in a Material Adverse Occurrence or (b) that
will or threatens to impose a material liability on the Borrower or such
Subsidiary to any Person or that will require a material expenditure by the
Borrower or such Subsidiary to cure any alleged problem or violation.

 

Section 5.10         ERISA.  The Borrower will maintain, and cause each
Subsidiary to maintain, each Plan in compliance with all applicable requirements
of ERISA and of the Code and with all applicable rulings and regulations issued
under the provisions of ERISA and of the Code and will not, and will not permit
any of the ERISA Affiliates to (a) engage in any transaction in connection with
which the Borrower or any of the ERISA Affiliates would be subject to either a
civil penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, (b) fail to make full payment when due of all amounts
which, under the provisions of any Plan, the Borrower any ERISA Affiliate is
required to pay as contributions thereto, or permit to exist any accumulated
funding deficiency (as such term is defined in Section 302 of ERISA and Section
412 of the Code), whether or not waived, with respect to any Plan or (c) fail to
make any payments to any Multiemployer Plan that the Borrower or any of the
ERISA Affiliates may be required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto.

 

- 34 -

 

 

Section 5.11         Further Assurances.  

 

(a)          The Borrower shall, and shall cause each other Loan Party to,
promptly correct any defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment or recordation thereof.  Promptly upon
request by the Lender, the Borrower also shall, and shall cause each Loan Party
to, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all deeds, conveyances, mortgages, deeds of
trust, trust deeds, assignments, estoppel certificates, financing statements and
continuations thereof, notices of assignment, transfers, certificates,
assurances and other instruments as the Lender reasonably requires from time to
time:  (i) to carry out more effectively the purposes of the Loan Documents;
(ii) to perfect and maintain the validity, effectiveness and priority of any
security interests intended to be created by the Loan Documents including,
without limitation, the delivery of a landlord waiver from the landlord of each
location required by the Lender; and (iii) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm unto the Lender the rights
granted now or hereafter intended to be granted to the Lender under any Loan
Document or under any other instrument executed in connection with any Loan
Document or that any Loan Party may be or become bound to convey, mortgage or
assign to the Lender to carry out the intention or facilitate the performance of
the provisions of any Loan Document.  The Borrower shall furnish to the Lender
evidence satisfactory to the Lender of every such recording, filing or
registration.

 

(b)          In addition to and not in limitation of the foregoing paragraph
(a), upon the formation of any Domestic Subsidiary after the Closing Date or
upon the acquisition of any fee interests in domestic real property after the
Closing Date by the Borrower or any Subsidiary:  (i)(A) such Person (other than
the Borrower, and a Subsidiary, if already a Loan Party) shall join the Guaranty
and guaranty the Obligations, and (B) such Person shall grant to the Lender a
mortgage, deed of trust, or other similar agreement as required by the Lender
(and permit the Lender to perfect such interest) in the real property of such
Person, creating a first-priority mortgage or deed of trust (subject to
Permitted Liens) and deliver such other related documents and instruments as the
Lender reasonably requests; and (ii) the Borrower or the applicable Domestic
Subsidiary shall, at the Borrower’s cost and expense, execute and deliver to the
Lender such documents and instruments reasonably deemed necessary by the Lender
to effect the matters specified in subclause (i).

 

(c)          Post-Closing (GPI Asia).  Within 90 days of the Closing Date, GPI
Asia shall comply with its obligations under Section 3.1(a)(v) (certificate),
Section 3.1(a)(vi) (good standings ) and Section 3.1(b) (opinion).  

 

(d)          Cash Management. Within 90 days after the Closing Date, the
Borrower and each of its Domestic Subsidiaries shall maintain all deposit
accounts and principal cash management accounts with the Lender (such accounts
collectively, the “Primary Cash Management Accounts”).  After the Closing Date,
except as set forth in the Security Agreement, neither the Borrower nor any
Domestic Subsidiary shall open any deposit accounts or securities accounts
(other than the Primary Cash Management Accounts) without the prior written
consent of the Lender.

 

- 35 -

 

 

Section 5.12         Compliance with Terms of Material Contracts.  The Borrower
shall, and shall cause each Subsidiary to, make all payments and otherwise
perform all obligations in respect of all material contracts to which the
Borrower or such Subsidiary is a party.

 

Section 5.13         Intellectual Property.  The Borrower shall, and shall cause
each Subsidiary to, maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it.  

 

Section 5.14         Leaseholds.  The Borrower will use commercially reasonable
efforts to prevent the termination of, and to maintain in full force and effect,
each leasehold of the Borrower or any Subsidiary on any of property leased by
such Person, which is reasonably necessary to the conduct of the business of the
Borrower or Subsidiary.

 

Article VI
NEGATIVE COVENANTS

 

Until any obligation of the Lender hereunder to make the Term Loan and Revolving
Loans has expired or been terminated and the Notes and all of the other
Obligations have been paid in full, unless the Lender otherwise consents in
writing:

 

Section 6.1           Merger.  The Borrower will not merge or consolidate or
enter into any analogous reorganization or transaction with any Person or
liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution)
or permit any Subsidiary to do any of the foregoing; provided, however, any
Subsidiary may be merged with or liquidated into the Borrower or any
wholly-owned Domestic Subsidiary of the Borrower (if the Borrower or such
wholly-owned Domestic Subsidiary of the Borrower is the surviving entity).

 

Section 6.2           Disposition of Assets.  The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, sell, assign, lease,
convey, transfer or otherwise dispose of (whether in one transaction or a series
of transactions) any property (including accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:

 

(a)          dispositions of inventory, or used, worn-out or surplus equipment,
or abandonment of ownership of or rights incident to intellectual property, all
in the ordinary course of business;

 

(b)          the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement
equipment, or the proceeds of such sale are applied with reasonable promptness
to the purchase price of such replacement equipment;

 

(c)          the sale of the Las Vegas Real Property to the extent the sale of
such property is pursuant to an arm’s length transaction to a party other than
an Affiliate of the Borrower or any Subsidiary, the purchase price of such sale
is the fair market value of such property and the net proceeds of such sale (or
such other amount as Lender may agree in its sole discretion) are (i) paid to
the Lender pursuant to Section 2.6(a)(ii) or (ii) held by the Borrower in a
deposit account with Lender until Borrower and Lender agree to an appropriate
disposition of such funds; provided, however, that Borrower and Lender shall use
reasonable efforts to agree on an appropriate disposition within 45 days;
provided, further that after such 45 day period as may be extended in the
reasonable discretion of the Lender, such funds shall be applied pursuant to
clause (i) of this Section 6.2(c); and

 

- 36 -

 

 

(d)          other dispositions of property in any fiscal year during the term
of this Agreement whose net book value in the aggregate does not exceed 10% of
the Borrower’s total consolidated assets as shown on the balance sheet for the
most recent prior fiscal year.

 

Section 6.3           Plans.  The Borrower will not, nor will it allow any
Subsidiary to, (a) enter into any new Plan or modify any existing Plan so as to
increase its obligations thereunder in any manner that could reasonably be
expected to result in a Material Adverse Occurrence, unless such modification is
required by ERISA, the Code or other applicable law; (b) terminate any Plan
under any circumstances that would cause the Lien provided for in Section 4068
of ERISA to attach to any assets of the Borrower or any Subsidiary or (c) enter
into any agreement as a purchaser or as a seller of assets under Section 4204 of
ERISA.

 

Section 6.4           Change in Nature of Business.  The Borrower will not, nor
will it permit any Subsidiary to, make any material change in the nature of the
business of the Borrower or any Subsidiary, as carried on at the Closing Date;
provided, however, that the foregoing shall not prohibit an expansion of the
Borrower’s core business so long as such core business does not materially
change.

 

Section 6.5           Subsidiaries.  The Borrower will not, nor will it permit
any Subsidiary to, form or acquire any corporation, limited liability company,
or other entity that would thereby become a Subsidiary, unless the Borrower or
such Subsidiary complies with the provisions of Section 5.11.

 

Section 6.6           Subsidiary Restrictions.  The Borrower will not, and will
not permit any Subsidiary to, place or allow any restriction, directly or
indirectly, on the ability of such Person to (a) pay dividends or any
distributions on or with respect to such Person’s capital stock or (b) make
loans or other cash payments to the Borrower.

 

Section 6.7           Restricted Payments.  The Borrower will not, nor will it
permit any Subsidiary to, make any Restricted Payment, except that (i) any
Subsidiary may declare and pay dividends or make distributions to the Borrower,
and (ii) the Borrower may declare and pay dividends on its capital stock
provided that no Default or Event of Default shall exist before or after giving
effect to such dividends or be created as a result thereof.

 

Section 6.8           Transactions with Affiliates.  The Borrower will not, and
will not permit any Subsidiary to, enter into any transaction with any of its
Affiliates, except upon fair and reasonable terms no less favorable than the
Borrower or such Subsidiary would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate.

 

- 37 -

 

 

Section 6.9           Accounting Changes, etc.  The Borrower will not, nor will
it permit any Subsidiary to, (a) make any change in accounting treatment or
reporting practices, except as permitted by GAAP, or change its fiscal year or
(b) amend, modify or change any of its Constituent Documents in any manner that
could reasonably be expected to be materially adverse in any respect to the
rights or interests of the Lender.

 

Section 6.10         Maintenance Capital Expenditures.  For the fiscal year
ending December 31, 2015, the Borrower will not make Maintenance Capital
Expenditures in an amount in excess of 6.50% of Total Revenues for the
immediately preceding fiscal year (aggregated with Maintenance Capital
Expenditures of its Subsidiaries).  For the fiscal year ending December 31, 2016
and each fiscal year thereafter, the Borrower will not make Maintenance Capital
Expenditures in an amount in excess of 5.00% of Total Revenues for the
immediately preceding fiscal year (aggregated with Maintenance Capital
Expenditures of its Subsidiaries).  

 

Section 6.11         Investments.  The Borrower will not, and will not permit
any Subsidiary to, acquire for value, make, have or hold any Investments,
except:

 

(a)          Investments existing on the date of this Agreement and disclosed on
Schedule 6.11;

 

(b)          Travel advances to management personnel and employees in the
ordinary course of business;

 

(c)          Cash Equivalents;

 

(d)          Rate Protection Agreements;

 

(e)          Investments by the Borrower or any Domestic Subsidiary in the form
of acquisitions of all or substantially all of the business or a line of
business (whether by the acquisition of Equity Interests, assets or any
combination thereof) of any other Person if such acquisition has been approved
in writing by the Lender (the “Permitted Acquisitions”), such approval not to be
unreasonably withheld or delayed;

 

(f)          Contingent Obligations permitted by Section 6.12;

 

(g)          The establishment or creation of Domestic Subsidiaries by the
Borrower or a wholly-owned Domestic Subsidiary of the Borrower after the Closing
Date if the Borrower and Subsidiaries have complied with the provisions of
Section 5.11 in respect thereof and no Default or Event of Default exists or
otherwise would arise or result therefrom; and

 

(h)          Any other Investment if the aggregate consideration therefor does
not exceed $1,000,000.

 

Section 6.12         Indebtedness.  The Borrower will not, nor will it permit
any Subsidiary to, incur, create, issue, assume or suffer to exist any
Indebtedness, except:

 

(a)          the Obligations;

 

- 38 -

 

 

(b)          current liabilities, other than for borrowed money, incurred in the
ordinary course of business;

 

(c)          Indebtedness existing on the date of this Agreement and disclosed
on Schedule 6.12, but not including any extension or refinancing thereof in
excess of the amount outstanding as of the Closing Date;

 

(d)         Contingent Obligations of the Borrower and its Subsidiaries in
respect of Indebtedness of Loan Parties otherwise permitted hereunder;

 

(e)          Rate Protection Obligations;

 

(f)          Indebtedness consisting of purchase money financing of equipment or
other personal property fixed assets acquired after the Closing Date, if, after
giving effect to such Indebtedness, the Borrower is in pro forma compliance with
the financial covenants set forth in Section 6.15 an 6.16; and

 

(g)          additional Indebtedness for borrowed money incurred after the
Closing Date; provided that (i) at the time such Indebtedness is incurred no
Default or Event of Default has occurred and is continuing, (ii) copies of each
document or instrument evidencing such Indebtedness are provided to the Lender
and (iii) giving effect to such Indebtedness, Borrower is in pro forma
compliance with the financial covenants set forth in Section 6.15 and 6.16.  

 

Section 6.13         Liens.  The Borrower will not, and will not permit it any
Subsidiary to, create, incur, assume or suffer to exist any Lien, or enter into,
or make any commitment to enter into, any arrangement for the acquisition of any
property through conditional sale, lease-purchase or other title retention
agreements, with respect to any property now owned or hereafter acquired by the
Borrower or any Subsidiary, except:

 

(a)          Liens granted to the Lender under the Security Documents to secure
the Obligations;

 

(b)          Liens existing on the date of this Agreement and disclosed on
Schedule 6.13;

 

(c)          Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower or any Subsidiary;

 

(d)          Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor is not at the time required to
be made in accordance with Section 5.4;

 

(e)          Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens arising in the ordinary course of business, for sums not due or
to the extent that payment therefor is not at the time required to be made in
accordance with Section 5.4;

 

- 39 -

 

 

(f)          deposits or pledges to secure performance of bids, trade contracts,
leases, statutory obligations and other obligations or a like nature, in each
case in the ordinary course of business;

 

(g)          Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restriction against
access by the Borrower or any Subsidiary in excess of those set forth by
regulations promulgated by the Board, and (ii) such deposit account is not
intended by the Borrower or any Subsidiary to provide collateral to the
depository institution;

 

(h)         encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property and landlord’s
Liens under leases on the premises rented that do not materially detract from
the value of such property or impair the use thereof in the business of the
Borrower or any Subsidiary; and

 

(i)          the interest of any lessor under any Capitalized Lease entered into
after the Closing Date or purchase money Liens on property acquired after the
Closing Date; provided, that, (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Liens are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations or the purchase price of such property.

 

Section 6.14         Deposit Accounts.  Subject to Section 5.11(d), the Borrower
and its Domestic Subsidiaries will not fail to maintain all of their operating
accounts with the Lender.

 

Section 6.15         Fixed Charge Coverage Ratio.  Commencing with the fiscal
quarter ending June 30, 2015, the Borrower will not permit the Fixed Charge
Coverage Ratio to be less than 1.15 to 1.00 as of the last day of any fiscal
quarter for the 12 consecutive fiscal months ending on such date.  

 

Section 6.16         Leverage Ratio.  Commencing with the fiscal quarter ending
June 30, 2015, the Borrower will not permit the Leverage Ratio to be more than
3.00 to 1.00 as of the last day of any fiscal quarter for the 12 consecutive
fiscal months ending on such date.

 

Section 6.17         Intentionally Omitted.

 

Section 6.18         Loan Proceeds.  The Borrower will not, and will not permit
any Subsidiary to, use any part of the proceeds of any Loan directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (as defined in Regulation U of the Board) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose or (b) for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulations U or X of the Board.

 

Section 6.19         Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it sells or transfers any property, real or personal, and
thereafter leases such property for the same or a substantially similar purpose
or purposes as the property sold or transferred.

 

- 40 -

 

 

Section 6.20         Hedging Agreements.  The Borrower will not, and will not
permit any Subsidiary to, enter into any hedging arrangements, other than any
Rate Protection Agreements.

 

Section 6.21         Management Agreements.  The Borrower will not, and will not
permit any Subsidiary to, (a) enter into any agreement for the management or
operation of all or any material portion of the Real Property, or (b) pay or
otherwise incur management or other similar fees to any Person, with respect to
any such management agreement, each without the prior consent of the Lender,
excepting herefrom management fees and agreements between or among the Borrower
and/or its Subsidiaries.

 

Section 6.22         Nevada Gaming Approval.  The Borrower will not, and will
not permit any Subsidiary to, fail to (a) obtain approval for the Loan, the Loan
Documents and the transactions contemplated therein, including the pledge of
Equity Interests, from any applicable Gaming Authority in Nevada within 120 days
after the Closing Date and (b) to the extent allowable under applicable Gaming
Laws provide to the Lender all stock powers in a form reasonably acceptable to
the Lender and original stock certificates for all such pledges of Equity
Interests by no later than five Business Days after the receipt of the approval
in clause (a) and in any event no later than 120 days after the Closing Date.

 

Section 6.23         Unlawful Use, Medical Marijuana, Controlled Substances and
Prohibited Activities.  

 

(a)          The Borrower shall not, and shall not permits Subsidiaries to, use,
occupy, or permit the use or occupancy of any Real Property or leased property
or any lessee, tenant, licensee, permitee, agent, or any other Person in any
manner that would be a violation of any applicable federal, state or local law
or regulation, regardless of whether such use or occupancy is lawful under any
conflicting law, including without limitation any law relating to the use, sale,
possession, cultivation, manufacture, distribution or marketing of any
controlled substances or other contraband (whether for commercial, medical, or
personal purposes), or any law relating to the medicinal use or distribution of
marijuana (collectively, “Prohibited Activities”).  Any lease, license, sublease
or other agreement for use, occupancy or possession of any Real Property or
leased property (collectively a “lease”) with any third person (“lessee”) shall
expressly prohibit the lessee from engaging or permitting others to engage in
any Prohibited Activities.  The Borrower shall upon demand provide Lender with a
written statement setting forth its compliance with this section and stating
whether any Prohibited Activities are or may be occurring in, on or around the
Real Property or such leased property.  If the Borrower becomes aware that any
lessee is likely engaged in any Prohibited Activities, the Borrower shall, in
compliance with applicable law, terminate the applicable lease and take all
actions permitted by law to discontinue such activities.  The Borrower shall
keep the Lender fully advised of its actions and plans to comply with this
section and to prevent Prohibited Activities.  

 

- 41 -

 

 

(b)          This Section 6.23 is a material consideration and inducement upon
which the Lender relies in extending credit and other financial accommodations
to the Borrower. Failure by the Borrower to comply with this section shall
constitute a material non-curable Event of Default.  Notwithstanding anything in
this Agreement or the other Loan Documents regarding rights to cure Events of
Default, the Lender is entitled upon breach of this Section 6.23 to immediately
exercise any and all remedies under this Agreement, the other Loan Documents and
by law.

 

(c)          In addition and not by way of limitation, the Borrower shall
indemnify, defend and hold the Lender harmless from and against any loss, claim,
damage, liability, fine, penalty, cost or expense (including attorneys’ fees and
expenses) arising from, out of or related to any Prohibited Activities at or on
the Real Property or property leased by such Person, Prohibited Activities by
the Borrower or any lessee of the Real Property or leased property, or the
Borrower’s breach, violation, or failure to enforce or comply with any of the
covenants set forth in this Section 6.23. This indemnity includes any claim by
any Governmental Authority, any lessee, or any third person, including any
governmental action for seizure or forfeiture of any Real Property (with or
without compensation to the Lender, and whether or not Real Property is taken
free of or subject to Lender’s lien or security interest).

 

Article VII
EVENTS OF DEFAULT AND REMEDIES

 

Section 7.1           Events of Default.  The occurrence of any one or more of
the following events shall constitute an Event of Default:

 

(a)          The Borrower fails to make when due, whether by acceleration or
otherwise, any payment of principal of or interest on any Note or any other
Obligation required to be made to the Lender pursuant to this Agreement or any
other Loan Document; provided, however, that an inadvertent failure to make a
mandatory prepayment pursuant to Section 2.6(a)(ii) of this Agreement shall not
constitute an Event of Default if a Prepayment Event occurs and Borrower cures
the failure to make the mandatory prepayment within 30 calendar days of the
earlier of (i) the date the Borrower becomes aware or (ii) the date the Lender
gives notice of such failure to the Borrower.

 

(b)          Any representation or warranty made by or on behalf of any Loan
Party in this Agreement or any other Loan Document or by or on behalf of any
Loan Party in any certificate, statement, report or document furnished to the
Lender pursuant to this Agreement or any other Loan Document proves to have been
false or misleading in any material respect on the date as of which the facts
set forth are stated or certified and which would constitute a Material Adverse
Occurrence.

 

(c)          The Borrower fails to comply with Section 2.11, 5.1, 5.2, 5.3,
5.11(c) or any Section of Article VI.

 

- 42 -

 

 

(d)          The Borrower fails to comply with any other agreement, covenant,
condition, provision or term in this Agreement (other than those otherwise set
forth in this Section 7.1 excepting Section 7.1(c) with respect to Section 5.3
(insurance)) and such failure to comply continues for 30 calendar days after the
earliest of (i) the date the Borrower gives notice of such failure to the
Lender, (ii) the date the Borrower should have given notice of such failure to
the Lender pursuant to Section 5.1, and (iii) the date the Lender gives notice
of such failure to the Borrower.

 

(e)          The Borrower or any Subsidiary becomes insolvent or generally does
not pay its debts as they mature or applies for, consents to, or acquiesces in
the appointment of a custodian, trustee or receiver of the Borrower or any
Subsidiary or for a substantial part of the property thereof or, in the absence
of such application, consent or acquiescence, a custodian, trustee or receiver
is appointed for the Borrower or any Subsidiary or for a substantial part of the
property thereof and is not discharged within 45 days, or the Borrower or any
Subsidiary makes an assignment for the benefit of creditors.

 

(f)          Any bankruptcy, reorganization, debt arrangement or other
proceedings under any bankruptcy or insolvency law is instituted by or against
the Borrower or any Subsidiary, and, if instituted against such Person, has
consented to or acquiesced in by such Person or remains undismissed for 60 days,
or an order for relief has been entered against such Person.

 

(g)          Any dissolution or liquidation proceeding not permitted by Section
6.1 is instituted by or against the Borrower or any Subsidiary, and, if
instituted against such Person, is consented to or acquiesced in by such Person
or remains for 45 days undismissed.

 

(h)          A final judgment or judgments for the payment of money in excess of
the sum of $250,000 in the aggregate are rendered against the Borrower or any
Subsidiary and either (i) the judgment creditor executes on such judgment or
(ii) such judgment remains unpaid or undischarged for more than 60 days from the
date of entry thereof or such longer period during which execution of such
judgment is stayed during an appeal from such judgment.

 

(i)          The maturity of any material Indebtedness of any Loan Party (other
than Indebtedness under this Agreement) is accelerated, or any Loan Party fails
to pay any such material Indebtedness when due (after the lapse of any
applicable grace period) or, in the case of such Indebtedness payable on demand,
when demanded (after the lapse of any applicable grace period), or any event
occurs or condition exists and continues for more than any applicable grace
period and causes, or permitting the holder of any such Indebtedness or any
trustee or other Person acting on behalf of such holder to cause, such material
Indebtedness to become due prior to its stated maturity or permits such holder
to realize upon any collateral given as security therefor.  For purposes of this
Section, Indebtedness shall be deemed “material” if it exceeds $125,000 as to
any item of Indebtedness or in the aggregate for all items of Indebtedness with
respect to which any of the events described in this Section 7.1(i) has
occurred.

 

- 43 -

 

 

(j)          Any execution or attachment is issued whereby any substantial part
of the property of the Borrower or any Subsidiary is taken or attempted to be
taken and such execution or attachment is not vacated or stayed within 30 days
after the issuance thereof.

 

(k)          Any default or event of default (however denominated) occurs under
any other Loan Document and continues beyond any applicable grace period.

 

(l)          Any Guarantor repudiates or purports to revoke its guaranty, or the
Guaranty for any reason ceases to be in full force and effect or is judicially
declared null and void, except in connection with a merger or disposition
permitted hereunder.

 

(m)          Any Security Document, at any time, ceases to be in full force and
effect or is judicially declared null and void, or the validity or
enforceability thereof is contested by a Loan Party, or the Lender ceases to
have a valid and perfected security interest having the priority contemplated
thereunder in all of the collateral described therein, other than by action or
inaction of the Lender.

 

(n)          Any Change of Control occurs.

 

(o)          Any “event of default” or “termination event” (as such terms are
defined in the swap arrangement documents) under a Swap Contract, including any
Rate Protection Agreement.

 

(p)          Any final nonmonetary judgment or order is rendered against the
Borrower or any Subsidiary in excess of $250,000 and either (i) enforcement
proceedings have been commenced by any person upon such judgment or order, or
(ii) there is any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect.

 

(q)          An ERISA Event occurs that in the reasonable opinion of the Lender,
when taken together with all other ERISA Events, could be expected to be a
Material Adverse Occurrence.

 

Section 7.2           Remedies.  If (a) any Event of Default described in
Section 7.1(e), (f) or (g) occurs with respect to the Borrower, the Commitments
shall automatically terminate and the Notes and all other Obligations (other
than Rate Protection Obligations and Cash Management Obligations) shall
automatically become immediately due and payable; or (b) any other Event of
Default is continuing, then the Lender may take any of the following
actions:  (i) declare the Commitments terminated, whereupon the Commitments
shall terminate and (ii) declare the outstanding unpaid principal balance of the
Notes, the accrued and unpaid interest thereon and all other Obligations (other
than Rate Protection Obligations and Cash Management Services Obligations) to be
forthwith due and payable, whereupon the Notes, all accrued and unpaid interest
thereon and all such Obligations shall immediately become due and payable, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived, anything in this Agreement or in the Notes
to the contrary notwithstanding.  Upon the occurrence of any of the events
described in clause (a) or clause (b) of the preceding sentence, the Lender may
exercise all rights and remedies under any of the Loan Documents, and enforce
all rights and remedies under any applicable law.

 

- 44 -

 

 

Section 7.3           Offset.  In addition to the remedies set forth in Section
7.2, while any Event of Default is continuing beyond any applicable cure period,
the Borrower hereby irrevocably authorizes the Lender to set off any Obligations
owed to the Lender against all deposits, credits, deposit accounts and other
accounts (collectively, “Deposits”) of the Borrower with, and any and all claims
of the Borrower against, the Lender.  Such right shall exist whether or not the
Lender has made any demand hereunder or under any other Loan Document, whether
or not the Obligations, or any part thereof, or Deposits is or are matured or
unmatured, and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to the Lender.  The
Lender agrees that, as promptly as is reasonably possible after the exercise of
any such setoff or enforcement right, it shall notify the Borrower of its
exercise of such setoff or enforcement right; provided, however, that the
failure of the Lender to provide such notice shall not affect the validity of
the exercise of such setoff or enforcement rights.  Nothing in this Agreement
shall be deemed a waiver or prohibition of or restriction on the Lender to all
rights of banker’s Lien, setoff and counterclaim available pursuant to law.

 

Article VIII
MISCELLANEOUS

 

Section 8.1           Modifications.  Notwithstanding any provisions to the
contrary herein, any term of this Agreement may be amended with the written
consent of the Borrower; provided, that no amendment, modification or waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure therefrom by the Borrower or other party thereto shall in any event be
effective unless in writing and signed by the Lender, and then such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  

 

Section 8.2           Expenses. Whether or not the transactions contemplated
hereby are consummated, the Borrower shall reimburse the Lender upon demand for
all reasonable out-of-pocket expenses paid or incurred by the Lender (including
filing and recording costs and reasonable fees and expenses of counsel to the
Lender) in connection with the negotiation, preparation, approval, review,
execution, delivery, administration, amendment, modification and interpretation
of this Agreement and the other Loan Documents and any commitment letters
relating thereto; provided, however, that such expenses for legal fees accrued
on or before the Closing Date shall not exceed $50,000 and expenses accrued for
environmental reviews on or before the Closing Date shall not exceed
$4,000.  The Lender hereby acknowledges receipt of $10,000 from the Borrower
prior to the Closing Date, which shall be applied to expenses owed by the
Borrower under this Section 8.2 on or before the Closing Date.  The Borrower
shall also reimburse the Lender upon demand for all reasonable out-of-pocket
expenses (including reasonable expenses of legal counsel) paid or incurred by
the Lender in connection with the collection and enforcement of this Agreement
and any other Loan Document.  The obligations of the Borrower under this Section
shall survive any termination of this Agreement.

 

Section 8.3           Waivers, etc.  No failure on the part of the Lender or the
holder of a Note to exercise and no delay in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or
right.  The remedies herein and in the other Loan Documents provided are
cumulative and not exclusive of any remedies provided by law.

 

- 45 -

 

 

Section 8.4           Notices.  Except when telephonic notice is expressly
authorized by this Agreement, any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party specifies to the
other party hereto in writing.  All periods of notice shall be measured from the
date of delivery if manually delivered, from the date of sending if sent by
facsimile transmission, from the first Business Day after the date of sending if
sent by overnight courier, or from four days after the date of mailing if
mailed; provided, however, that any notice to the Lender under Article II shall
be deemed to have been given only when received by the Lender.

 

Section 8.5           Taxes.  The Borrower agrees to pay, and save the Lender
harmless from all liability for, any stamp or other taxes that may be payable
with respect to the execution or delivery of this Agreement or the issuance of
the Notes, which obligation of the Borrower shall survive the termination of
this Agreement.

 

Section 8.6           Successors and Assigns; Participations; Purchasing
Lenders.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lender, all future holders of the Notes, and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Lender.

 

(b)          The Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
lenders that are not natural persons (“Participants”) participating interests in
any Loan or other Obligation owing to the Lender, any Note held by the Lender,
any Commitment of the Lender, or any other interest of the Lender hereunder.  In
the event of any such sale by the Lender of participating interests to a
Participant, (i) the Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, (ii) the Lender shall remain
solely responsible for the performance thereof, (iii) the Lender shall remain
the holder of any such Note for all purposes under this Agreement, (iv) the
Borrower and the Lender shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement, and (v) the agreement pursuant to which such Participant acquires its
participating interest herein shall provide that the Lender shall retain the
sole right and responsibility to enforce the Obligations, including, without
limitation the right to consent or agree to any amendment, modification, consent
or waiver with respect to this Agreement or any other Loan Document.  The
Borrower agrees that if amounts outstanding under this Agreement, the Notes, and
the other Loan Documents are due and unpaid, or have been declared or have
become due and payable upon an Event of Default, each Participant shall be
deemed to have, to the extent permitted by applicable law, the right of setoff
in respect of its participating interest in amounts owing under this Agreement
and any Note or other Loan Document to the same extent as if the amount of its
participating interest were owing directly to it as the Lender under this
Agreement or any Revolving Note, any Term Note or other Loan Document.  The
Borrower also agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14, 2.15, 2,16 and 8.2 with respect to its participation in the
Commitments and Loans; provided, that no Participant shall be entitled to
receive any greater amount pursuant to such Sections than the transferor Lender
would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

 

- 46 -

 

 

(c)          The Lender may, from time to time, assign to other lenders that are
not natural persons (“Assignees”), all or part of its rights or obligations
hereunder or under any other Loan Document evidenced by any Note then held by
that Lender, together with equivalent proportions of its Commitment, pursuant to
written agreements executed by the Lender and such Assignee(s); provided that
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless an Event of Default is continuing at the time
of such assignment; provided that the Borrower shall be deemed to have consented
to any such assignment unless it objects thereto by written notice to the Lender
within 5 Business Days after having received notice thereof, where such written
notice clearly states that a failure to object within 5 Business Days shall be
deemed approval.  

 

(d)          The Borrower shall not be liable for any costs incurred by the
Lender in effecting any participation under subparagraph (b) of this subsection
or by the Lender in effecting any assignment under subparagraph (c) of this
subsection.

 

(e)          The Lender may disclose to any Assignee or Participant and to any
prospective Assignee or Participant any and all financial information in the
Lender’s possession concerning the Borrower or any of their Subsidiaries that
has been delivered to the Lender by or on behalf of any Loan Party pursuant to
the Loan Documents or that has been delivered to the Lender by or on behalf of
any Loan Party in connection with the Lender’s credit evaluation of the Loan
Parties prior to entering into this Agreement, subject to the provisions of
Section 8.7.

 

(f)          Notwithstanding any other provision in this Agreement, the Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and any note held by it in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board or U.
S. Treasury Regulation 31 C.F.R. § 203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.

 

Section 8.7           Confidentiality of Information.  The Lender shall use
reasonable efforts to assure that information about the Borrower and its
operations, affairs and financial condition not generally disclosed to the
public or to trade and other creditors that is furnished to the Lender pursuant
to the provisions hereof is used only for the purposes of this Agreement and any
other relationship between the Lender and the Borrower and shall not be divulged
to any Person other than the Lender, its Affiliates and their respective
officers, directors, employees and agents, except:  (a) to their attorneys and
accountants; (b) in connection with the enforcement of the rights of the Lender
hereunder and under the Loan Documents or otherwise in connection with
applicable litigation; (c) in connection with assignments and participations and
the solicitation of prospective assignees and participants referred to in the
Section 8.6; (d) if such information is generally available to the public other
than as a result of disclosure by the Lender; (e) to any direct or indirect
contractual counterparty in any hedging arrangement or such contractual
counterparty’s professional advisor; (f) to any nationally recognized rating
agency that requires information about the Lender’s investment portfolio in
connection with ratings issued with respect to the Lender; and (g) as may
otherwise be required or requested by any regulatory authority having
jurisdiction over the Lender or by any applicable law, rule, regulation or
judicial process, the opinion of the Lender’s counsel concerning the making of
such disclosure to be binding on the parties hereto.  Lender shall not incur any
liability to the Borrower by reason of any disclosure permitted by this Section.

 

- 47 -

 

 

Section 8.8           Governing Law and Construction.  THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF.  Whenever possible, each provision of this
Agreement and the other Loan Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted so as to be effective and valid under such applicable law, but if
any provision of this Agreement, the other Loan Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto is held to be prohibited or invalid under such applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement, the other Loan Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto.

 

Section 8.9           Consent to Jurisdiction.  EXCEPT AS SET FORTH IN SECTION
8.10, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE ENFORCED IN ANY
FEDERAL OR STATE COURT SITTING IN CLARK COUNTY, NEVADA, WHICH SHALL HAVE
EXCLUSIVE JURISDICTION AS TO ANY DISPUTE ARISING FROM OR RELATING TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THE BORROWER AND THE LENDER CONSENT
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVE ANY ARGUMENT THAT
VENUE IN SUCH FORUM IS NOT CONVENIENT.

 

Section 8.10         Waiver of Jury Trial; Arbitration; Class Action
Waiver.  This Section contains a jury waiver, arbitration clause, and a class
action waiver.  READ IT CAREFULLY.

 

(a)          Jury Trial Waiver.  The Loan Parties and Lender each waive their
respective rights to a trial before a jury in connection with any Dispute (as
“Dispute” is hereinafter defined), and Disputes shall be resolved by a judge
sitting without a jury.  If a court determines that this provision is not
enforceable for any reason and at any time prior to trial of the Dispute, but
not later than 30 days after entry of the order determining this provision is
unenforceable, any party shall be entitled to move the court for an order
compelling arbitration and staying or dismissing such litigation pending
arbitration (“Arbitration Order”).

 

- 48 -

 

 

(b)          Arbitration.  If a claim, dispute, or controversy arises with
respect to this Agreement or the other Loan Documents, or any other agreement or
business relationship between the parties hereto whether or not related to the
subject matter of this Agreement (all of the foregoing, a “Dispute”), and only
if a jury trial waiver is not permitted by applicable law or ruling by a court,
either party may require that the Dispute be resolved by binding arbitration
before a single arbitrator at the request of any party.  By agreeing to
arbitrate a Dispute, each party gives up any right that party may have to a jury
trial, as well as other rights that party would have in court that are not
available or are more limited in arbitration, such as the rights to discovery
and to appeal.

 

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party.  If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator.  Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving either party’s employees,
agents, affiliates, or assigns of a party.  However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court.  If a third party is a party to
a Dispute, each party will consent to including the third party in the
arbitration proceeding for resolving the Dispute with the third party.  Venue
for the arbitration proceeding shall be at a location determined by mutual
agreement of the parties or, if no agreement, in Las Vegas, Nevada.  

 

After entry of an arbitration order, the non-moving party shall commence
arbitration.  The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration.  The arbitrator:  (i) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law;  (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the state specified in the
agreement giving rise to the Dispute.  Filing of a petition for arbitration
shall not prevent any party from (i) seeking and obtaining from a court of
competent jurisdiction (notwithstanding ongoing arbitration) provisional or
ancillary remedies including but not limited to injunctive relief, property
preservation orders, foreclosure, eviction, attachment, replevin, garnishment,
and/or the appointment of a receiver, (ii) pursuing non-judicial foreclosure, or
(iii) availing itself of any self-help remedies such as setoff and
repossession.  The exercise of such rights shall not constitute a waiver of the
right to submit any Dispute to arbitration.

 

- 49 -

 

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators.  To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute.  A request for de
novo appeal must be filed with the arbitrator within 30 days following the date
of the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding.  On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator.  Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

 

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq.  This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement.  If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.

 

(c)       Class Action Waiver.  the Loan Parties and Lender EACH waive the right
to Litigate in court or arbitrate any claim or Dispute as a class action, either
as a member of a class or as a representative, or to act as a private attorney
general.

 

(d)        Reliance.  Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this Section.

 

Section 8.11         Survival of Agreement.  All representations, warranties,
covenants and agreement made by the Borrower herein or in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be deemed to have been relied upon by the Lender and shall survive the making of
the Loans and the execution and delivery to the Lender by the Borrower of the
Notes, regardless of any investigation made by or on behalf of the Lender, and
shall continue in full force and effect as long as any Obligation is outstanding
and unpaid and so long as the Commitments have not been terminated; provided,
however, that the obligations of the Borrower under Sections 8.2, 8.5, 8.12 and
8.22 shall survive payment in full of the Obligations and the termination of the
Commitments.

 



- 50 -

 

 

Section 8.12         Indemnification. The Borrower hereby agrees to defend,
protect, indemnify and hold harmless the Lender and its respective Affiliates
and the directors, officers, employees, attorneys and agents and their
respective Affiliates (each of the foregoing being an “Indemnitee” and all of
the foregoing being collectively the “Indemnitees”) from and against any and all
claims, actions, damages, liabilities, judgments, costs and expenses (including
all reasonable fees and disbursements of counsel that may be incurred in the
investigation or defense of any matter) imposed upon, incurred by or asserted
against any Indemnitee, whether direct, indirect or consequential and whether
based on any federal, state, local or foreign laws or regulations (including
securities laws, environmental laws, commercial laws and regulations), under
common law or on equitable cause, or on contract or otherwise:

 

(a)          by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any Commitments, or
any transaction contemplated by any Loan Document; or

 

(b)          by reason of, relating to or in connection with any credit extended
or used under the Loan Documents or any act done or omitted by any Person, or
the exercise of any rights or remedies thereunder, including the acquisition of
any collateral by the Lender by way of foreclosure of the Lien thereon, deed or
bill of sale in lieu of such foreclosure or otherwise;

 

provided, however, that no Borrower shall be liable to any Indemnitee for any
portion of such claims, damages, liabilities and expenses resulting from such
Indemnitee’s gross negligence or willful misconduct. If this indemnity is
unenforceable as a matter of law as to a particular matter or consequence
referred to herein, it shall be enforceable to the full extent permitted by law.

 

This indemnification applies, without limitation, to any act, omission, event or
circumstance existing or occurring on or prior to the later of the Term Loan
Maturity Date or the date of irrevocable payment in full of the Obligations,
including specifically Obligations arising under clause (b) of this Section. The
indemnification provisions set forth above shall be in addition to any liability
the Borrower may otherwise have.

 

To the fullest extent permitted by applicable law, no Borrower shall assert, and
the Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof, unless such claim arises as a consequence of
such Indemnitee’s gross negligence or willful misconduct.

 

Without prejudice to the survival of any other obligation of the Borrower
hereunder, the agreements of the Borrower in this Section shall survive the
payment in full of the Obligations and the termination of the Commitments.

 

Section 8.13         Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.

 

Section 8.14         Entire Agreement. This Agreement and the other Loan
Documents embody the entire agreement and understanding between the Borrower and
the Lender with respect to the subject matter hereof and thereof. This Agreement
supersedes all prior agreements and understandings relating to the subject
matter hereof. Nothing in this Agreement or in any other Loan Document,
expressed or implied, is intended to confer upon any Persons other than the
parties hereto any rights, remedies, obligations or liabilities hereunder or
thereunder.

 

- 51 -

 

 

Section 8.15         Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

Section 8.16         Borrower Acknowledgements. The Borrower hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (b) the Lender has no
fiduciary relationship to the Borrower, the relationship being solely that of
debtor and creditor, (c) no joint venture exists between the Borrower and the
Lender, and (d) the Lender undertakes no responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
business or operations of the Borrower and the Borrower shall rely entirely upon
its own judgment with respect to its business, and any review, inspection or
supervision of, or information supplied to, the Borrower by the Lender is for
the protection of the Lender and neither the Borrower nor any third party is
entitled to rely thereon.

 

Section 8.17         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to the Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, has been received by the Lender.

 

Section 8.18         Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid an Event of Default or Default if such action is taken or condition
exists.

 

Section 8.19         Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Lender, or the Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy or insolvency law
or otherwise, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred. The obligations of the Borrower and the Lender under this Section
shall survive the irrevocable payment in full of the Obligations and the
termination of the Commitments.

 

- 52 -

 

 

Section 8.20         Electronic Signatures, Etc. The words “execution,”
“signed,” “signature,” and words of like import in Loan Document or in any
amendment or other modification thereof (including waivers and consents) shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 8.21         Electronic Records. The Borrower hereby acknowledges
receipt of a copy of this Agreement and all other Loan Documents.  The Lender
may, on behalf of the Borrower, create a microfilm or optical disk or other
electronic image of this Agreement and any or all of the Loan Documents.  The
Lender may store the electronic image of this Agreement and Loan Documents in
its electronic form and then destroy the paper original as part of the Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals. The Lender is authorized, when appropriate, to convert any note into
a “transferable record” under the Uniform Electronic Transactions Act.

 

Section 8.22         PATRIOT Act. The Lender is subject to the requirements of
the PATRIOT Act and hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower in accordance with the PATRIOT Act. The Borrower shall,
promptly following a request by the Lender, provide all documentation and other
information that the Lender requests to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

 

[The remainder of this page has been intentionally left blank]

 



- 53 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  BORROWER:       GAMING PARTNERS INTERNATIONAL
CORPORATION       By:     Name:  Gregory S. Gronau   Title:  President

 

Address for the Borrower:

 

Gaming Partners International Corporation

1700 South Industrial Road

Las Vegas, NV 89102

Fax: 702-598-2494

 

S-1

Credit Agreement

 

 

 

 

  NEVADA STATE BANK,   as the Lender       By:     Name: Jamie Gazza   Title:
Vice President

 

Address for Nevada State Bank:

 

750 E. Warm Springs Rd., 4th Floor

Las Vegas, NV 89119

Fax: (702) 914-4556

 

S-2

Credit Agreement

 

 

 

 

EXHIBIT A TO

CREDIT AGREEMENT

 

Borrowing Request

 

_______________, _____

 

TO:        Nevada State Bank, as the Lender

 

We refer to that certain Credit Agreement dated June 26, 2015 (as amended,
restated or otherwise modified to date, the “Credit Agreement”) by and between
Gaming Partners International Corporation, a Nevada corporation (the
“Borrower”), and Nevada State Bank, as the Lender. Capitalized terms used herein
but not otherwise defined shall have the same meanings assigned to them in the
Credit Agreement.

 

Pursuant to Section 2.2(a) of the Credit Agreement, we hereby request a
Revolving Loan on the Revolving Loan Date and in the amount set forth below (the
“Requested Advances”):

 

Amount of Revolving Loan: $[______________________]

Revolving Loan Date: ____________________, 201__

 

[Closing Date only] Pursuant to Section 2.2(b) of the Credit Agreement, we
hereby request a Term Loan on the Closing Date and in the amount set forth below
(the “Requested Term Loan”):

 

Amount of Term Loan: $10,000,000

Date:     Closing Date

 

To induce the Lender to make the Requested Advances [and the Requested Term
Loan], we hereby represent and warrant to the Lender that:

 

(a)          As of the date hereof and before giving effect to the Requested
Advances, the aggregate outstanding principal balance of the Revolving Loans was
$[___________________]. After giving effect to the Requested Advances, the
aggregate outstanding principal balance of the Revolving Loans will be
$[__________________]. [[Closing Date only:] After giving effect to the
Requested Term Loan, the aggregate outstanding principal balance of the Term
Loan will be $10,000,000.]

 

(b)         No Default or Event of Default exists, or will result from the
making of the Requested Advances [or the Requested Term Loan].

 

A-1

 

 

(c)          The conditions precedent set forth in Section 3.2 of the Credit
Agreement are fully satisfied as of the date of the Requested Advances [and the
Requested Term Loan].

 

  GAMING PARTNERS INTERNATIONAL   CORPORATION       By:     Name:     Title:  

 

A-2

 

 

EXHIBIT B TO
CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

$5,000,000 June 26, 2015   Las Vegas, Nevada

 

FOR VALUE RECEIVED, Gaming Partners International Corporation, a Nevada
corporation, hereby promises to pay to the order of Nevada State Bank (the
“Lender”) at its main office in Las Vegas, Nevada, in lawful money of the United
States of America in Immediately Available Funds (as such term and each other
capitalized term used herein are defined in the Credit Agreement hereinafter
referred to) on the Termination Date the principal amount of FIVE MILLION
DOLLARS and NO CENTS ($5,000,000) or, if less, the aggregate unpaid principal
amount of the Revolving Loans made by the Lender under the Credit Agreement, and
to pay interest (computed on the basis of actual days elapsed and a year of 360
days) in like funds on the unpaid principal amount hereof from time to time
outstanding at the rates and times set forth in the Credit Agreement.

 

This note is the Revolving Note referred to in the Credit Agreement dated as of
June 26, 2015, (as the from time to time amended, restated or otherwise
modified, the “Credit Agreement”) between the undersigned and the Lender. This
note is secured, it is subject to certain mandatory prepayments and its maturity
is subject to acceleration, in each case upon the terms provided in said Credit
Agreement.

 

In the event of default hereunder, the undersigned agrees to pay all reasonable
costs and expenses of collection, including reasonable attorneys’ fees. The
undersigned waives demand, presentment, notice of nonpayment, protest, notice of
protest and notice of dishonor.

 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEVADA WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

  Gaming Partners International   Corporation         By:     Name:     Title:  

 

B-1

 

 

EXHIBIT c TO
CREDIT AGREEMENT

 

FORM OF TERM NOTE

 

$10,000,000 June 26, 2015   Las Vegas, Nevada

 

FOR VALUE RECEIVED, Gaming Partners International Corporation, a Nevada
corporation, hereby promises to pay to the order of Nevada State Bank (the
“Lender”) at its main office in Las Vegas, Nevada, in lawful money of the United
States of America in Immediately Available Funds (as such term and each other
capitalized term used herein are defined in the Credit Agreement hereinafter
referred to) the principal amount of TEN MILLION AND NO/100 DOLLARS
($10,000,000), or, if less, the aggregate unpaid principal balance of the Term
Loan made by the Lender under the Credit Agreement, and to pay interest
(computed on the basis of actual days elapsed and a year of 360 days) in like
funds on the unpaid principal amount hereof from time to time outstanding at the
rates and times set forth in the Credit Agreement.

 

The principal hereof is payable as set forth in the Credit Agreement.

 

This note is the Term Note referred to in the Credit Agreement dated as of June
26, 2015, as from time to time amended, restated or otherwise modified, the
“Credit Agreement”) between the undersigned and the Lender. This note is
secured, it is subject to certain mandatory prepayments and its maturity is
subject to acceleration, in each case upon the terms provided in said Credit
Agreement.

 

In the event of default hereunder, the undersigned agrees to pay all reasonable
costs and expenses of collection, including reasonable attorneys’ fees. The
undersigned waives demand, presentment, notice of nonpayment, protest, notice of
protest and notice of dishonor.

 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEVADA WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

  Gaming Partners International
Corporation       By:     Name:     Title:  

 

C-1

 

 

EXHIBIT D TO
CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

To: Nevada State Bank:

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1) I am the [chief financial officer, treasurer or controller] of Gaming
Partners International Corporation, a Nevada corporation (the “Borrower”);

 

(2) I have reviewed the terms of the Credit Agreement dated as of June 26, 2015,
between the Borrower and Nevada State Bank, as the Lender (as amended, the
“Credit Agreement”), and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and conditions of the
Borrower during the accounting period covered by the Attachment hereto;

 

(3) The examination described in paragraph (2) did not disclose, and I have no
knowledge, whether arising out of such examinations or otherwise, of the
existence of any condition or event that constitutes a Default or an Event of
Default (as such terms are defined in the Credit Agreement) as of the end of the
accounting period covered by the Attachment hereto or as of the date of this
Certificate, except as described below (or on a separate attachment to this
Certificate). The exceptions listing, in detail, the nature of the condition or
event, the period during which it has existed and the action the Borrower have
taken, is taking or proposes to take with respect to each such condition or
event are as follows:

 

     

 

The foregoing certification, together with the computations in the Attachment
hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this ___ day of _______________, _______ pursuant
to Section 5.1(c) of the Credit Agreement.

 

  Gaming Partners International
Corporation         By:     Name:     Title:  

 

D-1

 

 

ATTACHMENT TO COMPLIANCE CERTIFICATE
AS OF ______________, ____WHICH PERTAINS
TO THE PERIOD FROM ________________, ______
TO ________________, _______

 

1.Maintenance Capital Expenditures (Section 6.10, calculated on an annual basis)

 

  (a) Total Revenues for Prior Year (201_): $________           (b) Maximum
Maintenance Capital Expenditures: $________     ([6.50][5.00]% of (a))          
  (c) Total Maintenance Capital Expenditures for Current Year (201_): $________

 

2.Fixed Charge Coverage Ratio (Section 6.15)

 

Fixed Charge Coverage Ratio

 

(i) EBITDA $______________ (A)     (ii) Maintenance Capital Expenditures paid in
cash $______________ (B)     (iii) Restricted Payments $______________ (C)    
(iv) rent paid in cash $______________ (D)     (v) Interest Expense paid in cash
$______________ (E)     (vi) scheduled principal payments with   respect to
Total Liabilities $______________ (F)     (vii) expenses paid in respect of
leases $______________ (G)     (viii) (A) minus (B) minus (C) plus (D)
$______________ (H)     (ix) (E) plus (F) minus (G) $______________ (I)    
Ratio of (H) to (I) ______ to 1.0

 

3.Leverage Ratio (Section 6.16)

 

(i) Total Funded Debt $______________ (J)     (ii) EBITDA $______________ (I)  
  Ratio of (J) to (I) ______ to 1.0

 

D-2

 

 

LIST OF SCHEDULES

 

1. Schedule 4.6 2. Schedule 4.7 3. Schedule 4.18 4. Schedule 4.24 5. Schedule
6.11 6. Schedule 6.12 7. Schedule 6.13

 

List of Schedules

 

 

Schedule 4.6

To

Credit Agreement

 

LITIGATION

 

1.Certain Gaming Commission Approvals: Pursuant to certain state gaming
commission bylaws, the Borrower is required to obtain routine approval from said
commissions as a result of certain facets of this Agreement (notably including
the existence of Guarantor equity as Collateral). The gaming commissions in
question include: Nevada. Any approvals not attached to this Schedule 4.6 shall
be obtained post-closing pursuant to the applicable terms and conditions in the
Agreement and the other Loan Documents.

 

Schedule 4.6

 

 

Schedule 4.7

To

Credit Agreement

 

ENVIRONMENTAL MATTERS

 

NONE.

 

Schedule 4.7

 

 

Schedule 4.18

To

Credit Agreement

 

SUBSIDIARIES

 

Gaming Partners International Corporation - Nevada

 

-100% interest in Gaming Partners International USA

-100% interest in Gaming Partners International SAS

-4% interest in Gaming Partners International Asia Limited

-.01% interest in GPI Mexicana S.A. de C.V.

 

Gaming Partners International USA - Nevada

 

-99.9% interest in GPI Mexicana S.A. de C.V.

-96% interest in Gaming Partners International Asia Limited

 

Gaming Partners International Asia Limited – Macau

 

Gaming Partners International SAS – France

 

GPI Mexicana S.A. de C.V. - Mexico

 

Schedule 4.18

 

 

Schedule 4.24

To

Credit Agreement

 

LOCATIONS

 

1.1700 S. Industrial Road, Las Vegas, NV 89102 (Owned);

2.2925 North 7 Highway, Blue Springs, MO 64014 (Owned);

3.1220 N. Hidalgo Avenue, San Luis, AZ 85349 (Leased);

4.3101 Geospace Drive, Independence, MO 64056 (Leased);

5.2901 Atlantic Avenue, Atlantic City, NJ 08401 (Leased);

6.11070 David Street, Gulfport, MS 39503 (Leased);

7.Alameda Dr. Carlos D’ Assumpcao No. 180, Tong Nam Ah Central Comercio 19,
Andar K,L,M, Macau S.A.R. (Leased);

8.Avn Son On, 190 EDF. Industrial Viron, 2 andB. Taipa, Macau (Leased);

9.Parque Ind. Transfronteirico, S/N EDF. Industrial DO Parque Industrial TRA R/C
B, Macau (Leased);

10.Beco Da Illha Verde, S/N EDF. Pou Va Commercial & Industrial 5 and C, Macau
(Leased); and

11.Ave. Transforamacion y Dr. Samuel Ocana, Parque Industrial, Building 1, 2 and
3, San Luis RC Sonora, Mexico 83455 (Building 1 and 2: Leased, Building 3:
Owned).

 

Schedule 4.24

 

 

Schedule 4.25

To

Credit Agreement

 

ACCOUNTS

 

Please See Attached Spreadsheet.

 

Schedule 4.25

 





 



Schedule 6.11

To

Credit Agreement

 

INVESTMENTS

 

NONE.

 

Schedule 6.11

 

 

Schedule 6.12

To

Credit Agreement

 

INDEBTEDNESS

 

NONE.

 

Schedule 6.12

 

 

Schedule 6.13

To

Credit Agreement

 

LIENS

 

1.UCC Lien

a.Debtor: Gaming Partners International USA, Inc.

b.Secured Party: Advanced Imaging Solutions

c.File No: 2012020072-2

d.Lapse Date: 7/24/17

e.Collateral: Leased Equipment

2.UCC Lien*

a.Debtor: Gaming Partners International USA, Inc.

b.Secured Party: Heidelberg USA, Inc.

c.File No: 2015006376-4

d.Lapse Date: 3/11/20

e.Collateral: Specific Equipment

 

*The above UCC Lien is being disputed by Borrower. Borrower’s books reflect that
no additional funds are owed to Heidelberg USA, Inc., and as such, this lien
should have been removed.

 

Schedule 6.13

 